Exhibit 10.2
SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT
OF
EL PASO ELBA EXPRESS COMPANY, L.L.C.
A DELAWARE LIMITED LIABILITY COMPANY
March 30, 2010
PREAMBLE
     THIS SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of El
Paso Elba Express Company, L.L.C. (the “Company”) is made on the 30th day of
March, 2010 (the “Effective Date”), by El Paso Corporation (“El Paso”), and El
Paso Pipeline Partners Operating Company, L.L.C. (“Opco”), as members of this
Company and by Edward J. Crenshaw, as Independent Member (as hereinafter
defined).
     WHEREAS, the Company was formed as a limited liability company under the
Act (as hereinafter defined) on March 16, 2009, pursuant to the filing of the
Certificate of Formation of the Company on March 16, 2009 and the execution of
that certain Limited Liability Company Agreement dated as of March 16, 2009 (the
“Original Agreement”) by El Paso;
     WHEREAS, El Paso amended and restated the Original Agreement on May 11,
2009 by entering into the First Amended and Restated Limited Liability Company
Agreement of the Company;
     WHEREAS, El Paso and Opco desire to amend and restate the First Amended and
Restated Limited Liability Company Agreement in its entirety for the purposes
and upon the terms and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the premises and covenants herein
contained, the parties hereto hereby agree as follows:
ARTICLE I.
DEFINITIONS AND TERMS
     SECTION 1.01 Definitions. Unless the context otherwise requires, the
following terms shall have the following meanings for the purposes of this
Agreement:

 



--------------------------------------------------------------------------------



 



          “AAA” shall have the meaning assigned to such term in
Section 12.02(c).
          “Acquisition Proposal” shall have the meaning assigned to such term in
Section 8.01(a).
          “Act” means the Delaware Limited Liability Company Act, 6 Del C. §§
18-101, et seq., as amended from time to time (or any corresponding provisions
of succeeding law).
          “Additional Contributing Members” shall have the meaning assigned to
such term in Section 3.06(a).
          “Additional Contribution” shall have the meaning assigned to such term
in Section 3.06(a).
          “Adjusted Capital Account” means, with respect to any Member, the
balance, if any, in such Member’s Capital Account as of the end of the relevant
fiscal year, after giving effect to the following adjustments:

  i)   Credit to such Capital Account any amounts which such Member is obligated
to restore pursuant to any provision of this Agreement or pursuant to Treasury
Regulation §1.704-1(b)(2)(ii)(c) or is deemed to be obligated to restore
pursuant to the penultimate sentences of Treasury Regulations §1.704-2(g)(1) and
§1.704-2(i)(5);     ii)   Debit to such Capital Account the items described in
Treasury Regulation §§1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), and
1.704-1(b)(2)(ii)(d)(6).

     The foregoing definition of Adjusted Capital Account is intended to comply
with the provisions of Treasury Regulations §1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.
          “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly controls, is controlled by or is under common control
with, the Person in question. As used in this definition of “Affiliate,” the
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
          “Affiliate’s Outside Activities” shall have the meaning assigned to
such term in Section 7.05(d).
          “Agent” means Union Bank, N.A. (“Union Bank”), as Administrative Agent
for the Lenders under the Credit Agreement dated as of May 11, 2009 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement“) by and
among the Company, as Borrower, each of the Lenders from time to time party
hereto, Union Bank, as Joint Bookrunner, as Administrative Agent for the
Lenders, as Issuing Bank and as Collateral Agent for the Secured Parties and
Barclays Capital, as Joint Bookrunner.

2



--------------------------------------------------------------------------------



 



          “Agreement” means this Second Amended and Restated Limited Liability
Company Agreement of the Company, as the same may be amended from time to time.
          “Allocation Regulations” shall mean Treasury Regulation §§1.704-1(b),
1.704-2 and 1.704-3 (including any temporary regulations) as such regulations
may be amended and in effect from time to time and any corresponding provision
of succeeding regulations.
          “Alternate Representative” shall have the meaning assigned to such
term in Section 7.02(a)(ii).
          “Arbitration Notice” shall have the meaning assigned to such term in
Section 12.02(c).
          “Arbitrator” shall have the meaning assigned to such term in
Section 12.03(a).
          “Assignee” means any Person that acquires a Membership Interest or any
portion of a Membership Interest through a Disposition; provided, however, that
an Assignee shall have no right to be admitted to the Company as a Member except
with the prior written approval of the Management Committee. The Assignee of a
liquidated or wound up Member is the stockholder, partner, member or other
equity owner or owners of the liquidated or wound up Member to which that
Member’s Membership Interest is assigned by the Person conducting the
liquidation or winding up of that Member. The Assignee of a Bankrupt Member is
(a) the Person or Persons (if any) to whom such Bankrupt Member’s Membership
Interest is assigned by order of the bankruptcy court or other Governmental
Authority having jurisdiction over such Bankruptcy, or (b) in the event of a
general assignment for the benefit of creditors, the creditor to which such
Membership Interest is assigned.
          “Authorizations” means licenses, certificates, permits, orders,
approvals, determinations and authorizations from Governmental Authorities
having valid jurisdiction.
          “Available Cash” means, with respect to any Quarter ending prior to
the Liquidation Date, the following, without duplication:

  b)   the sum of (i) all cash and cash equivalents of the Company and its
Subsidiaries: (or the Company’s proportionate share of cash and cash equivalents
in the case of Subsidiaries that are not wholly owned) on hand at the end of
such Quarter, and (ii) if the Management Committee so determines, all or any
portion of any additional cash and cash equivalents of the Company and its
Subsidiaries (or the Company’s proportionate share of cash and cash equivalents
in the case of Subsidiaries that are not wholly owned) on hand on the date of
determination of Available Cash with respect to such Quarter resulting from
Working Capital Borrowings made subsequent to the end of such Quarter, less    
c)   the amount of any cash reserves established by the Management Committee (or
the Company’s proportionate share of cash reserves in the case of Subsidiaries
that are not wholly owned) to (i) provide for the proper conduct of the business
of the

3



--------------------------------------------------------------------------------



 



      Company and its Subsidiaries (including reserves for any of the following
of the Company and its Subsidiaries: (A) future maintenance capital
expenditures, (B) anticipated future credit needs and (C) possible refunds of
collected rates subject to refund or reasonably likely to be refunded as a
result of a settlement or hearing relating to FERC rate proceedings) subsequent
to such Quarter or (ii) comply with applicable Law or any loan agreement,
security agreement, mortgage, debt instrument or other agreement or obligation
to which the Company or any Subsidiary is a party or by which it is bound or its
assets are subject;

provided, however, that disbursements made by the Company or any Subsidiary or
cash reserves established, increased or reduced by the Company or any Subsidiary
after the end of such Quarter but on or before the date of the determination of
Available Cash with respect to such Quarter shall be deemed to have been made,
established, increased or reduced, for purposes of determining Available Cash,
within such Quarter if the Management Committee so determines.
     Notwithstanding the foregoing, “Available Cash” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero.
          “Bankruptcy” or “Bankrupt” means the filing of any insolvency or
reorganization case or proceeding, instituting proceedings to have the Company,
any Member or the Independent Member, as applicable, adjudicated bankrupt or
insolvent, instituting proceedings under any applicable insolvency law, seeking
any relief under any law relating to relief from debts or the protection of
debtors, consenting to the filing or institution of bankruptcy or insolvency
proceedings against the Company, any Member or the Independent Member, as
applicable, filing a petition seeking or consenting to reorganization,
liquidation or relief with respect to the Company, any Member or the Independent
Member, as applicable, under any applicable federal or state law relating to
bankruptcy, reorganization or insolvency, seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian, or any similar official for the Company, any Member or the
Independent Member, as applicable, or a substantial part of its property, making
any assignment for the benefit of creditors, admitting in writing the inability
of the Company, any Member or the Independent Member, as applicable, to pay its
debts as they become due, or taking action in furtherance of any of the
foregoing. The foregoing definition of “Bankruptcy” is intended to replace and
shall supersede and replace the definition of “Bankruptcy” set forth in
Sections 18-101(1) and 18-304 of the Act.
          “Breaching Member” means a Member that (i) has committed a failure or
breach of the type described in the definition of “Default,” (ii) has received a
notice of the type described in the definition of “Default,” and (iii) has not
cured the failure or breach, but as to which the applicable cure period set
forth in the definition of “Default” has not yet expired.
          “Business Day” means Monday through Friday of each week, except that a
legal holiday recognized as such by the government of the United States or the
State of Alabama, New York or Texas shall not be regarded as a Business Day.
          “Capital Account” means the capital account maintained by the Company
for each Member in accordance with Section 3.05.

4



--------------------------------------------------------------------------------



 



          “Capital Budget” means the annual capital budget for the Company that
is approved (or deemed approved) pursuant to Section 7.02(h)(ii)(C).
          “Capital Call” shall have the meaning assigned to such term in
Section 3.01(a).
          “Capital Contribution” means any cash, cash equivalents or property
that a Member contributes to the Company. Any reference in this Agreement to the
Capital Contribution of a Member shall include a Capital Contribution of its
predecessors in interest.
          “Carrying Value” means (a) with respect to property contributed to the
Company, the fair market value of such property at the time of contribution
reduced (but not below zero) by all depreciation, depletion (computed as a
separate item of deduction), amortization and cost recovery deductions charged
to the Members’ Capital Accounts, (b) with respect to any property whose value
is adjusted pursuant to the Allocation Regulations, the adjusted value of such
property reduced (but not below zero) by all depreciation and cost recovery
deductions charged to the Member’s Capital Accounts and (c) with respect to any
other Company property, the adjusted basis of such property for federal income
tax purposes, all as of the time of determination.
          “Certificate” means the Certificate of Formation filed with the
Secretary of State of the State of Delaware on March 16, 2009, to form the
Company pursuant to the Act, as originally executed by Joyce Allen-Dennis (as an
authorized person within the meaning of the Act) and as amended, modified,
supplemented or restated from time to time, as the context requires.
          “Claim” means any and all losses, claims, damages, liabilities (joint
or several), expenses (including reasonable legal fees and expenses), judgments,
penalties, interest, settlements or other amounts arising from any and all
claims, demands, actions, suits or proceedings (whether civil, criminal,
administrative or investigative), deficiencies, levies, duties, imposts,
remediation and cleanup costs and natural resources damages.
          “Code” means the Internal Revenue Code of 1986, as amended and in
effect from time to time. Any reference herein to a specific section or sections
of the Code shall be deemed to include a reference to any corresponding
provision of any successor law.
          “Contributing Member” shall have the meaning assigned to such term in
Section 3.06(a).
          “Credit Agreement” is defined in the definition of Agent.
          “Day” means a calendar day; provided, however, that, if any period of
Days referred to in this Agreement shall end on a Day that is not a Business
Day, then the expiration of that period shall be automatically extended until
the end of the first succeeding Business Day.
          “Deemed Tax Disposition” means any event or series of events that is
treated for federal income tax purposes as a sale or exchange of a Member’s
Membership Interest or portion thereof for purposes of Section 708(b)(1)(B) of
the Code.

5



--------------------------------------------------------------------------------



 



          “Default” means with respect to any Member, the failure of a Member to
comply in any material respect with any of its other agreements, covenants or
obligations under this Agreement (provided that the failure of a Member to make
a Capital Contribution when required in response to a Capital Call shall not
constitute a Default), or the failure of any representation or warranty made by
a Member in this Agreement to have been true and correct in all material
respects at the time it was made, in each case if the breach is not cured by the
applicable Member on or before the 30th Day after its receiving written notice
of such breach from any other Member (or, if such breach is not capable of being
cured within such 30-Day period, if such Member fails to promptly commence
substantial efforts to cure such breach or to prosecute such curative efforts to
completion with continuity and diligence). The Management Committee may, but
shall have no obligation to, extend the foregoing 30-Day period.
          “Default Rate” means a rate per annum equal to the lesser of (a) a
varying rate per annum equal to the sum of (i) the prime rate as published in
The Wall Street Journal, with adjustments in that varying rate to be made on the
same date as any change in that rate is so published, plus (ii) 1% per annum,
and (b) the maximum rate permitted by Law.
          “Discharge Date” has the meaning set forth in the Credit Agreement.
          “Dispose,” “Disposing” or “Disposition” means, with respect to any
asset, a sale, assignment, transfer, conveyance, gift, exchange or other
disposition of such asset, whether such disposition be voluntary, involuntary or
by operation of Law, including the following: (a) in the case of an asset owned
by a natural person, a transfer of such asset upon the death of its owner,
whether by will, intestate succession or otherwise; (b) in the case of an asset
owned by an entity, (i) a merger or consolidation of such entity (other than
where such entity is the survivor thereof), (ii) a conversion of such entity
into another type of entity, or (iii) a distribution of such asset, including in
connection with the dissolution, liquidation, winding up or termination of such
entity (unless, in the case of dissolution, such entity’s business is continued
without the commencement of liquidation or winding up); and (c) a disposition in
connection with, or in lieu of, a foreclosure of an Encumbrance; provided,
however, that such terms shall not include (i) the creation of an Encumbrance or
(ii) the sale or other transfer (directly or indirectly and whether by merger,
consolidation, conversion, sale of assets or otherwise) of all or any portion of
the capital stock, member interests or other equity interests in any Member.
          “Disposing Member” shall have the meaning assigned to such term in
Section 8.01(a).
          “Dispute” shall have the meaning assigned to such term in
Section 12.01.
          “Dispute Notice” shall have the meaning assigned to such term in
Section 12.02.
          “Disputing Member” shall have the meaning assigned to such term in
Section 12.01.
          “Dissolution Event” shall have the meaning assigned to such term in
Section 9.01.
          “Effective Date” means the date of this Agreement as specified in the
preamble.

6



--------------------------------------------------------------------------------



 



          “Encumber,” “Encumbering” or “Encumbrance” means the creation of a
security interest, lien, pledge, mortgage or other encumbrance, whether such
encumbrance be voluntary, involuntary or by operation of Law.
          “Exercise Period” shall have the meaning assigned to such term in
Section 8.01(a).
          “FERC” means the Federal Energy Regulatory Commission or any
Governmental Authority succeeding to powers that, as of the date of this
Agreement, are exercised by such Commission over the rates, terms and conditions
of the Company.
          “Financing Documents” has the meaning set forth in the Credit
Agreement.
          “Governmental Authority” means a federal, state, local or foreign
governmental authority; a state, province, commonwealth, territory or district
thereof; a county or parish; a city, town, township, village or other
municipality; a district, ward or other subdivision of any of the foregoing; any
executive, legislative or other governing body of any of the foregoing; any
agency, authority, board, department, system, service, office, commission,
committee, council or other administrative body of any of the foregoing,
including the FERC; any court or other judicial body; and any officer, official
or other representative of any of the foregoing.
          “Independent Member” shall mean a Person, who is not at the time of
initial designation as the Independent Member or at any time while serving as
the Independent Member and has not been at any time during the five (5) years
preceding such initial designation: (i) a direct or indirect owner of any equity
interest in, member, officer, employee, director, manager (with the exception of
serving as the Independent Member) or contractor, bankruptcy trustee, attorney
or counsel of the Company or any of its Affiliates; (ii) a creditor, customer,
supplier, or other Person who derives any of its purchases or revenues from its
business activities with the Company or any of its Affiliates (other than any
fee paid for its services as Independent Member); (iii) an Affiliate of the
Company or any Person excluded from serving as Independent Member under clause
(i) or (ii) of this definition; (iv) a member of the immediate family by blood
or marriage of any Person excluded from being an Independent Member under clause
(i) or (ii) of this definition; or (v) a Person who received, or a member or
employee of a firm or business that received, fees or other income from the
Company or any Affiliate thereof in the aggregate in excess of five percent (5%)
of the gross income, for any applicable year, of such Person; provided however,
that notwithstanding the foregoing, for the purposes of clause (i), an equity
interest shall be deemed to exclude de minimis or otherwise immaterial holdings
of equity interests of an Affiliate of the Company which are traded on public
stock exchanges. The Independent Member is Edward J. Crenshaw.
          “Interest Certificate” shall have the meaning assigned to such term in
Section 8.02.
          “Law” means any applicable constitutional provision, statute, act,
code (including the Code), law, regulation, rule, ordinance, order, decree,
ruling, proclamation, notice, resolution,

7



--------------------------------------------------------------------------------



 



judgment, decision, declaration, policy statement or interpretative or advisory
opinion or letter of a Governmental Authority having valid jurisdiction.
          “Liquidation Date” means in the case of any event giving rise to the
dissolution of the Company, the date on which such event occurs.
          “Liquidator” means such Person(s) selected by the Management Committee
to perform the functions described in Section 9.02 as liquidating trustee of the
Company and to wind up the business and affairs of the Company within the
meaning of the Act.
          “Loan Notice” shall have the meaning assigned to such term in
Section 3.02(a).
          “Majority Interest” shall have the meaning assigned to such term in
Section 7.02(e).
          “Management Committee” means the committee comprised of the
individuals designated by the Members in accordance with Section 7.02 and all
other individuals designated by the Members to serve as a representative on such
committee in accordance with Article VII; and references in this Agreement to
the Management Committee shall refer to such individuals collectively in their
capacity as representatives on such committee.
          “Member” means El Paso, Opco, and any other member or members,
excluding the Independent Member, admitted to the Company in accordance with
this Agreement or any amendment or restatement hereof.
          “Membership Interest” means the ownership interest of a Member in the
Company at any time, including the right of such Member to any and all benefits
to which such Member may be entitled as provided in this Agreement, together
with the obligations of such Member to comply with all the terms and provisions
of this Agreement.
          “NGA” means the Natural Gas Act of 1938, 15 U.S.C.A. §717 et. seq.
(1997), as amended from time to time. A reference herein to a specific section
or sections of the NGA shall be deemed to include a reference to any
corresponding provision of any successor law.
          “Non-Contributing Member” shall have the meaning assigned to such term
in Section 3.06(a).
          “Officer” means any Person designated as an officer of the Company as
provided in Section 7.02, but from and after the time any Person ceases to be an
officer of the Company the term “Officer” does not include such Person who has
ceased to be an officer of the Company.
          “Operating Budget” means the annual operating budget established by
the Management Committee from time to time as the budget for the Company’s
operations for a calendar year, as same may be modified or amended by the
Management Committee.
          “Percentage Interest” means, subject in each case to adjustments in
accordance with this Agreement or in connection with any Disposition of a
Membership Interest, with

8



--------------------------------------------------------------------------------



 



respect to a Member, the percentage set forth opposite such Member’s name in
Annex I representing such Member’s Units divided by the total number of Units
issued to all Members, provided, however, that the total of all Percentage
Interests shall always equal 100%.
          “Permitted Transferee” means any Person that is an Affiliate of a
Member.
          “Person” has the meaning set forth in the Act.
          “Priority Interest” means the special distribution rights under
Section 3.06(b) received by each Additional Contributing Member, which rights
include the right to receive the return described in Section 3.06(b)(i) and
which form part of the Additional Contributing Member’s Interest.
          “Priority Interest Sharing Ratio” shall have the meaning assigned to
such term in Section 3.06(b)(i).
          “Quarter” means unless the context requires otherwise, a fiscal
quarter of the Company.
          “Regulatory Allocations” shall have the meaning assigned to such term
in Section 5.02(c).
          “Representative” shall have the meaning assigned to such term in
Section 7.02(a)(ii).
          “ROFR Acceptance” shall have the meaning assigned to such term in
Section 8.01(a).
          “ROFR Buyer” shall have the meaning assigned to such term in
Section 8.01(a).
          “Sole Discretion” means the following: (a) in the applicable Person’s
sole and absolute discretion, (b) with or without cause, (c) subject to such
conditions as it may deem appropriate, and (d) to the fullest extent permitted
by law, without taking into account the interests of, and without incurring
liability to, the Company, any Member, any member of the Management Committee or
any officer or employee of the Company.
          “Subject Interest” shall have the meaning assigned to such term in
Section 8.01(a).
          “Subsidiary” means, with respect to any Person, (a) a corporation of
which more than 50% of the voting power of shares entitled (without regard to
the occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one

9



--------------------------------------------------------------------------------



 



or more Subsidiaries of such Person, or a combination thereof, or (c) any other
Person (other than a corporation or a partnership) in which such Person, one or
more Subsidiaries of such Person, or a combination thereof, directly or
indirectly, at the date of determination, has (i) at least a majority ownership
interest or (ii) the power to elect or direct the election of a majority of the
directors or other governing body of such Person.
          “Tax Matters Member” shall have the meaning assigned to such term in
Section 10.03(a).
          “Transfer Notice” shall have the meaning assigned to such term in
Section 8.01(a).
          “Treasury Regulations” means the regulations (including temporary
regulations) promulgated by the United States Department of the Treasury
pursuant to and in respect of provisions of the Code. All references herein to
sections of the Treasury Regulations shall include any corresponding provision
or provisions of succeeding, similar or substitute, temporary or final Treasury
Regulations.
          “Units” shall have the meaning assigned to such term in
Section 4.02(a).
          “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the state of Delaware.
          “Withdraw,” “Withdrawing” or “Withdrawal” means the disassociation of
a Member from the Company as a member as provided in Section 11.02 and
Section 11.03. Such terms shall not include any Dispositions of a Membership
Interest (which are governed by Sections 8.01(a) and (b)), even though the
Member making a Disposition may cease to be a Member as a result of the
Disposition.
          “Withdrawn Member” shall have the meaning assigned to such term in
Section 11.03.
          “Working Capital Borrowings” means borrowings used for working capital
purposes or to pay distributions to Members that are made pursuant to a credit
facility, commercial paper facility or other similar financing arrangements.
     SECTION 1.02 Terms Generally. Unless the context requires otherwise:
(a) any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns, pronouns
and verbs shall include the plural, and vice-versa, (b) the gender (or lack of
gender) of all words used in this Agreement includes the masculine, feminine and
neuter; (c) references to Articles and Sections refer to Articles and Sections
of this Agreement; (d) references to Exhibits or Annexes refer to the Exhibits
or Annexes attached to this Agreement, each of which is made a part hereof for
all purposes; (e) references to Laws refer to such Laws as they may be amended
from time to time, and references to particular provisions of a Law include any
corresponding provisions of any succeeding Law; (f) the term “include”,
“includes”, “including” or words of like report shall be deemed to be followed
by the words “without limitation”; (g) the terms “hereof”, “herein” or
“hereunder” refer

10



--------------------------------------------------------------------------------



 



to this Agreement as a whole and not to any particular provision of this
Agreement; and (h) references to money refer to legal currency of the United
States of America. The table of contents and headings contained in this
Agreement are for reference purposes only, and shall not affect in any way the
meaning or interpretation of this Agreement.
ARTICLE II.
FORMATION
     SECTION 2.01 Name. The name of the Company shall be as set forth in the
Preamble hereof. All business of the Company shall be conducted under such name
and title to all property, real, personal, or mixed, owned by or leased to the
Company shall be held in such name. Notwithstanding the preceding sentence, the
Management Committee may change the name of the Company or adopt such trade or
fictitious names as it may determine.
     SECTION 2.02 Term. The term of the Company commenced on the date of filing
of the Certificate of Formation of the Company in the Office of the Secretary of
State of the State of Delaware and the execution of the Original Agreement. The
term of the Company shall continue until terminated as provided in Article IX
hereof.
     SECTION 2.03 Purposes of the Company. The Company has been organized to
engage in any lawful act or activity for which a Delaware limited liability
company may be formed.
     SECTION 2.04 Powers.

  a)   In furtherance of its purposes, but subject to all of the provisions of
this Agreement, the Company shall have and may exercise all the powers now or
hereafter conferred by Delaware law on limited liability companies formed under
the Act. The Company shall have the power to do any and all acts necessary,
appropriate, proper, advisable, incidental or convenient to or for the
protection and benefit of the Company, and shall have, without limitation, any
and all of the powers that may be exercised on behalf of the Company by the
Management Committee.     b)   Notwithstanding Section 2.04(a), the Company
shall conduct its business separate and apart from any Affiliate thereof in
accordance with the following:

  i)   It shall segregate its property and not allow funds or other assets
thereof to be commingled with the funds or other assets of, held by, or
registered in the name of, any Member of the Company, any other Affiliate of the
Company or any other Person.     ii)   It shall prepare and maintain its own
separate, full and complete books and financial records separate from the books
and financial records of any Member of the Company, any other Affiliate of the
Company or any other Person.

11



--------------------------------------------------------------------------------



 



  iii)   It shall observe all material limited liability company procedures and
formalities, including without limitation, maintaining minutes or records of
meetings of the Company and acting on behalf of itself only pursuant to due
authorization of the member(s) and, as applicable, the Independent Member.    
iv)   It shall pay its liabilities only from its assets.     v)   It shall
conduct its dealings with third parties in its own name and as a separate and
independent entity.     vi)   It shall not guarantee any debts of its Affiliates
nor allow any of its Affiliates to guarantee any debts of the Company. It shall
not acquire obligations or securities of, or make loans or advances to, any of
its Affiliates.     vii)   It shall maintain adequate capitalization in light of
its contemplated business and obligations.     viii)   It shall directly manage
its own liabilities, including paying its own operating expenses.     ix)   It
shall pay the salaries of its own employees and maintain a sufficient number of
employees in light of its contemplated business operations. It shall not permit
employees of the Company to participate in or receive payroll benefits or
pension plans of or from any of its Affiliates.     x)   It shall allocate
fairly and reasonably any overhead for shared office space.     xi)   It shall
use separate invoices and checks.     xii)   It shall maintain separate bank
accounts in its own name and all investments made by or on behalf of the Company
shall be made solely in its name (except as required under the Accounts
Agreement as defined in the Credit Agreement).     xiii)   All formalities
regarding the separate existence of the Company shall be maintained. It shall
conduct its own business in its own name and through authorized agents pursuant
to its organizational documents.     xiv)   All business transactions that are
entered into by the Company with any of its Affiliates shall be on terms and
conditions not less favorable to the Company than those that would be entered
into by a prudent Person in the position of the Borrower with a Person that is
not one of its Affiliates and shall have been approved in accordance with its
organizational documents and shall otherwise comply with the provisions of the
Financing Documents.

12



--------------------------------------------------------------------------------



 



  xv)   It shall hold itself out as a separate entity and shall correct any
misunderstanding regarding its separate entity status of which the Company has
knowledge.

     SECTION 2.05 Principal Place of Business. The principal place of business
of the Company shall be located at 1001 Louisiana, Houston, Texas 77002. The
Management Committee may establish other offices at other locations.
     SECTION 2.06 Agent for Service of Process. The Corporation Trust Company
shall be the registered agent of the Company upon whom process against it may be
served. The address of such agent within the State of Delaware is: Corporation
Trust Center, 1209 Orange Street, City of Wilmington, County of New Castle,
Delaware 19801.
     SECTION 2.07 Business Opportunities; No Implied Duty or Obligation.
Notwithstanding any duty otherwise existing at law or in equity, each Member,
its Representative(s) and Affiliates may engage, directly or indirectly, without
the consent of the other Member(s), the Company, the Management Committee or any
member of the Management Committee in other business opportunities, transactions
or other arrangements of any nature or description, independently or with
others, including any business of a nature that may compete or be competitive
with or the same as or similar to the business of the Company, regardless of the
geographic location of such business, and without any duty or obligation to
account to the other Member, the Company or the Management Committee in
connection therewith.
ARTICLE III.
CAPITAL CONTRIBUTIONS
     SECTION 3.01 Capital Contributions.

  a)   Except as otherwise provided in the following provisions of this Section
3.01 or Section 3.02, the Management Committee may issue or cause to be issued a
notice to each Member for the making of Capital Contributions at such times and
in such amounts as the Management Committee shall determine (a “Capital Call”),
such determination to be made in accordance with Article VII. All amounts timely
received by the Company under this Section 3.01 shall be credited to the
respective Member’s Capital Account as of the specified date.     b)   Each
Capital Call shall contain the following information:

  i)   The total amount of Capital Contributions required from all Members;    
ii)   The amount of Capital Contribution required from the Member to which the
notice is addressed, which amount must equal that Member’s Percentage Interest
of the total Capital Call;     iii)   The purpose for which the funds are to be
applied in such reasonable detail as the Management Committee shall direct; and

13



--------------------------------------------------------------------------------



 



  iv)   The date on which payments of the Capital Contribution shall be made
(which date shall not be earlier than the 30th Day following the date the
Capital Call is given, unless an earlier date is approved by the Management
Committee) and the method of payment, provided that the date and the method
shall be the same for each of the Members.

  c)   Each Member agrees that it shall make payments of its respective Capital
Contributions in accordance with Capital Calls issued as provided in this
Section 3.01.

     SECTION 3.02 Loans.

  a)   Instead of making a Capital Call under Section 3.01, the Management
Committee by notice in writing (the “Loan Notice”) submitted to the Members may
request the Members to lend funds to the Company at such times, in such amounts
and under such terms and conditions as the Management Committee shall determine;
provided, however, that the Management Committee shall not issue any such Loan
Notice to the extent that incurring any such loan would breach or violate any
financing or other agreement of the Company.     b)   Each Loan Notice issued
under Section 3.02(a) shall contain the following information:

  i)   The total amount of loans requested from the Members;     ii)   The
amount of the loan requested from the Member to which the notice is addressed,
which amount must equal (A) that Member’s Percentage Interest of the total
amount of loans requested in the Loan Notice;     iii)   The purpose for which
the funds are to be applied in such reasonable detail as the Management
Committee shall direct;     iv)   The date on which the loans to the Company are
to be made (which date shall not be earlier than the 30th Day following the date
the Loan Notice is given, unless an earlier date is approved by the Management
Committee) and the method of payment, provided that the date and the method
shall be the same for each of the Members; and     v)   All terms concerning the
repayment of or otherwise relating to the loans, provided that the terms shall
be the same for each of the Members.

  c)   No Member shall be obligated to make a loan or advance to the Company
following its receipt of a Loan Notice unless all Members agree to do so.

     SECTION 3.03 No Other Contribution Obligations. No Member shall be required
or permitted to make any Capital Contributions or loans to the Company except as
provided in this Article III.

14



--------------------------------------------------------------------------------



 



     SECTION 3.04 Return of Contributions. Except as expressly provided in this
Agreement, a Member is not entitled to the return of any part of its Capital
Contributions or to be paid interest in respect of either its Capital Account or
its Capital Contributions. An unrepaid Capital Contribution is not a liability
of the Company or of any Member. None of the Members are required to contribute
or to lend any cash or property to the Company to enable the Company to return
any Member’s Capital Contributions.
     SECTION 3.05 Capital Accounts.

  a)   The Company shall maintain for each Member (or a beneficial owner of
Membership Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Company in accordance with Section
6031(c) of the Code or any other method acceptable to the Management Committee)
owning a Membership Interest a separate Capital Account with respect to such
Membership Interest in accordance with the rules of Treasury Regulation
§1.704-1(b)(2)(iv). The aggregate amount in the Capital Accounts existing as of
the Effective Date hereof shall be based on the assets and liabilities owned by
the Company as of the Effective Date hereof and allocated between the Members in
accordance with their Percentage Interests. Each Member’s Capital Account shall
be increased by (i) the amount of money contributed by that Member to the
Company, (ii) the fair market value of property contributed by that Member to
the Company (net of liabilities secured by such contributed property that the
Company is considered to assume or take subject to under Section 752 of the
Code), and (iii) allocations to that Member of Company income and gain (or items
thereof), including income and gain exempt from tax and income and gain
described in Treasury Regulation §1.704-1(b)(2)(iv)(g), but excluding income and
gain described in Treasury Regulation §1.704-1(b)(4)(i), and shall be decreased
by (iv) the amount of money distributed to that Member by the Company, (v) the
fair market value of property distributed to that Member by the Company (net of
liabilities secured by such distributed property that such Member is considered
to assume or take subject to under Section 752 of the Code), (vi) allocations to
that Member of expenditures of the Company described (or treated as described)
in Section 705(a)(2)(B) of the Code, and (vii) allocations of Company loss and
deduction (or items thereof), including loss and deduction described in Treasury
Regulation §1.704-1(b)(2)(iv)(g), but excluding items described in (vi) above
and loss or deduction described in Treasury Regulation §1.704-1(b)(4)(i) or
1.704-1(b)(4)(iii). The Members’ Capital Accounts shall also be maintained and
adjusted as permitted by the provisions of Treasury Regulation
§1.704-1(b)(2)(iv)(f) and as required by the other provisions of Treasury
Regulation §§1.704-1(b)(2)(iv) and 1.704-1(b)(4), including adjustments to
reflect the allocations to the Members of depreciation, depletion, amortization,
and gain or loss as computed for book purposes rather than the allocation of the
corresponding items as computed for tax purposes, as required by Treasury
Regulation §1.704-1(b)(2)(iv)(g). Thus, the Members’ Capital Accounts shall be
increased or decreased to reflect a revaluation of the Company’s property on its
books based on the fair market value of the Company’s property on the date of
adjustment (as determined pursuant to Section 3.05(b)), immediately prior to
(A) the contribution of money or other property to the

15



--------------------------------------------------------------------------------



 



      Company by a new or existing Member as consideration for a Membership
Interest or an increased Percentage Interest, (B) the distribution of money or
other property by the Company to a Member as consideration for a Membership
Interest, or (C) the liquidation of the Company. A Member who has more than one
Membership Interest shall have a single Capital Account that reflects all such
Membership Interests, regardless of the class of Membership Interests owned by
such Member and regardless of the time or manner in which such Membership
Interests were acquired. Upon the Disposition of all or a portion of a
Membership Interest, the Capital Account of the Disposing Member that is
attributable to that Membership Interest shall carry over to the Assignee in
accordance with the provisions of Treasury Regulation §1.704-1(b)(2)(iv)(l). The
Capital Accounts shall not be deemed to be, nor have the same meaning as, the
capital account of the Company under the NGA.     b)   Whenever the fair market
value of the Company’s property is required to be determined pursuant to the
third and fourth sentences of Section 3.05(a), the Management Committee shall
establish the fair market value in a notice to the Members.

     SECTION 3.06 Failure to Make a Capital Contribution.

  a)   General. If any Member fails to make a Capital Contribution when required
in a Capital Call under Section 3.01 of this Agreement (each such Member being a
“Non-Contributing Member”), then, provided the failure has not been cured, the
Members that have contributed their Capital Contributions in response to such
Capital Call (each, a “Contributing Member”) may (without limitation as to other
remedies that may be available) at any time following the 10th Day following the
date the Capital Contribution was due elect to pay the portion of the Capital
Contribution owed and unpaid by the Non-Contributing Member (the “Additional
Contribution”), in which event the Contributing Member(s) that elect to fund the
Non-Contributing Members’ share (the “Additional Contributing Members”) may
treat the contribution as either: (i) a Capital Contribution resulting in the
Additional Contributing Members receiving a Priority Interest under
Section 3.06(b), or (ii) a permanent capital contribution that results in an
adjustment of Membership Interests under Section 3.06(c), as determined by the
Additional Contributing Members as set forth below.

No Contributing Member shall be obligated to elect to take the actions specified
in the preceding paragraph of this Section 3.06(a). The decision of the
Contributing Members to elect to take the action described in the preceding
paragraph shall be made by the determination of the Contributing Members holding
the majority of the Percentage Interests of all Contributing Members, provided
that such treatment may not be elected unless at such time of determination
there is one or more Additional Contributing Members. The decision of the
Additional Contributing Members to elect the treatment described in the
preceding paragraph of this Section 3.06(a) shall be made by the determination
of the Additional Contributing Members holding the majority of the Percentage
Interests of all Additional Contributing Members. Unless and until such election
is made, payment of the Additional Contribution shall be treated as a

16



--------------------------------------------------------------------------------



 



Priority Interest under Section 3.06(a)(i). If the Additional Contributing
Members make the election under Section 3.06(a) to treat the contribution as a
contribution for which they receive a Priority Interest under Section 3.06(b),
then the Additional Contributing Members will have the option, exercisable at
any time thereafter (by the election of Additional Contributing Members holding
a majority of the Percentage Interests of all Additional Contributing Members)
upon notice furnished to the other Members not less than 30 Days before the
proposed effective time of the option exercise, to change their election such
that the amount of the payment of the Non-Contributing Member’s portion of the
Capital Contribution (less any amounts received by the Additional Contributing
Members as a payment of the applicable Priority Interest (other than payment of
the return amount forming a part thereof)) shall be treated as an Additional
Contribution as provided in Section 3.06(c). In that event, the accrued and
unpaid return forming part of the Priority Interest shall not be treated as an
Additional Contribution but shall continue as a Priority Interest as provided in
Section 3.06(b) below (with such amount to continue to compound return thereon).

  b)   Priority Interest. If the Additional Contributing Members elect to treat
the payment of an Additional Contribution as a contribution for which the
Additional Contributing Members receive a Priority Interest, then the following
shall apply:

  i)   Each Additional Contributing Member shall receive a Priority Interest in
the distributions from the Company that would otherwise be due and payable to
the Non-Contributing Member(s). The Priority Interest received by each
Additional Contributing Member shall be in the proportion that the amount of the
Additional Contribution paid by such Additional Contributing Member bears to the
amount of the Additional Contributions made by all Additional Contributing
Members (each Additional Contributing Member’s percentage share of the Priority
Interests shall be its “Priority Interest Sharing Ratio”). All distributions
from the Company that would otherwise be due and payable to the Non-Contributing
Member(s) instead shall be paid to the Additional Contributing Members in
accordance with their respective Priority Interest Sharing Ratio and no
distribution shall be made from the Company to any Non-Contributing Member until
all Priority Interests have terminated. The Priority Interest shall terminate
with respect to an Additional Contributing Member when that Additional
Contributing Member has received either through the distributions it receives in
respect of its Priority Interest or through payment(s) to it by the
Non-Contributing Member(s) (which payment(s) may be made by the Non-Contributing
Member(s) at any time) of an amount equal to the Additional Contribution made by
such Additional Contributing Member, plus a return thereon of twelve percent
(12%) per annum (compounded quarterly on the outstanding balance). For purposes
of making this calculation, all amounts received by an Additional Contributing
Member shall be deemed to be applied first against a return on, and then to the
amount of, the Additional Contribution. For purposes of maintaining Capital
Accounts, any amount paid by a Non-Contributing Member to a Contributing Member
to reduce and/or terminate a Priority Interest shall be treated as

17



--------------------------------------------------------------------------------



 



      though such amount were contributed by the Non-Contributing Member to the
Company and thereafter distributed by the Company to the Contributing Member
with respect to its Priority Interest.     ii)   The Priority Interests shall
not alter the Percentage Interests, nor shall the Priority Interests alter any
distributions to the Contributing Members (in their capacity as Contributing
Members, as opposed to their capacity as Additional Contributing Members) in
accordance with their respective Percentage Interests. Notwithstanding any
provision in this Agreement to the contrary, a Member may not dispose of all or
a portion of its Priority Interest except to a Person to which it Disposes of
all or the applicable pro rata portion of its Membership Interest after
compliance with the requirements of this Agreement for the Disposition.     iii)
  No Member that is a Non-Contributing Member may Dispose of its Membership
Interest unless, at the closing of such Disposition, either the Non-Contributing
Member or the proposed Assignee pays the amount necessary to terminate the
Priority Interest arising from such Non-Contributing Member’s failure to
contribute. No such transferee shall be admitted to the Company as a Member
until compliance with this Section 3.06(b)(iii) has occurred.

  c)   Permanent Contribution. Subject to Section 3.06(a), if the Additional
Contributing Members elect under Section 3.06(a) to have the Additional
Contribution treated as a permanent capital contribution, then each Additional
Contributing Member that funds a portion of the Additional Contribution shall
have its Capital Account increased accordingly and the Members’ Membership
Interests and Percentage Interests will be automatically adjusted to equal each
Member’s total Capital Contributions when expressed as a percentage of all
Members’ Capital Contributions.     d)   Further Assurance. In connection with
this Section 3.06, each Member shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Section 3.06.

ARTICLE IV.
MEMBERS
     SECTION 4.01 Members. The members of the Company are the Members listed on
Annex I, the Independent Member and any other Person hereafter admitted to the
Company as a Member or Independent Member.
     SECTION 4.02 Membership Interests.

18



--------------------------------------------------------------------------------



 



  a)   Units. The Membership Interests of the Company shall be comprised of one
class of interests (the “Units”). The Units will have the rights, designations
and preferences as provided in this Agreement.     b)   Units Authorized. There
shall be 100 Units authorized.     c)   Certificated Units. All Units shall be
certificated and issued as provided in Section 8.02. Persons holding Units shall
be admitted to the Company as Members and such ownership shall be recorded by
amendment to Annex I hereto, which shall not be considered an amendment to this
Agreement.

     SECTION 4.03 Independent Member.

  a)   The Company shall at all times have one Independent Member.     b)   No
resignation, removal or withdrawal of the Independent Member, and no designation
of a successor Independent Member shall be effective until such successor shall
have accepted such designation as the Independent Member in writing. In the
event that no Person shall be designated as the Independent Member for any
period, the Member(s) shall promptly designate a successor Independent Member;
provided, however, that such successor Independent Member shall be acceptable to
the Agent, in its reasonable discretion.     c)   The Independent Member shall
remain in place until his or her death, disability or resignation, or upon
removal by the Member(s) with prior written consent of the Agent. Upon the
death, disability, resignation or removal of the Independent Member, a successor
Independent Member, reasonably acceptable to the Agent, shall be designated by
the Member(s). After the Discharge Date, the Member(s) may amend this Agreement
to provide that the requirement to have an Independent Member and all provisions
relating to an Independent Member are deleted.     d)   The Independent Member
may not delegate any of its powers to any other Person.     e)   No other Member
of the Company, other than the Independent Member, shall receive compensation
from the Company for being a member of the Company except as permitted by the
Credit Agreement.     f)   The Independent Member shall have no economic
interest in the Company; provided however, that notwithstanding the foregoing,
for the purposes of this section, an economic interest shall be deemed to
exclude any economic interest the Independent Member has in the Company as a
result of holding an equity interest of an Affiliate of the Company which are
traded on public stock exchanges.

     SECTION 4.04 Representations, Warranties and Covenants. Each of El Paso and
Opco hereby represents, warrants and covenants to the Company and each other
that the following statements are true and correct as of the Effective Date and
shall be true and correct at all times that such Person remains a Member of the
Company:

19



--------------------------------------------------------------------------------



 



  a)   such Member is duly incorporated, organized or formed (as applicable),
validly existing, and (if applicable) in good standing under the Law of the
jurisdiction of its incorporation, organization or formation; if required by
applicable Law, such Member is duly qualified and in good standing in the
jurisdiction of its principal place of business, if different from its
jurisdiction of incorporation, organization or formation; and such Member has
full power and authority to execute and deliver this Agreement and to perform
its obligations hereunder, and all necessary actions by the board of directors,
stockholders, managers, members, partners, trustees, beneficiaries, or other
applicable Persons necessary for the due authorization, execution, delivery and
performance of this Agreement by such Member have been duly taken;     b)   such
Member has duly executed and delivered this Agreement and this Agreement
constitutes the legal, valid and binding obligation of such Member enforceable
against it in accordance with its terms, except as may be limited by bankruptcy,
insolvency or similar Laws of general application and by the effect of general
principles of equity, regardless of whether considered at law or in equity; and
    c)   such Member’s authorization, execution, delivery or performance of this
Agreement does not and will not (i) conflict with, or result in a breach,
default or violation of, (A) the organizational documents of that Member,
(B) any contract or agreement to which such Member is a party or is otherwise
subject, or (C) any Law, order, judgment, decree, writ, injunction or arbitral
award to which such Member is subject; or (ii) require any consent, approval or
authorization from, filing or registration with, or notice to, any Governmental
Authority or other Person, unless such requirement has already been satisfied.

     SECTION 4.05 Bankruptcy of a Member. Notwithstanding any other provision of
this Agreement, the occurrence or continuation of a Bankruptcy of a Member or
the Independent Member shall not cause such Member to cease to be a member of
the Company or the Independent Member to cease to be the Independent Member, and
upon the occurrence of such an event, the business of the Company shall continue
without dissolution.
ARTICLE V.
DISTRIBUTIONS AND ALLOCATIONS
     SECTION 5.01 Distributions.

  a)   On or before the final Business Day of the calendar month immediately
following the end of each Quarter (commencing with the Quarter ending June 30,
2010), the Management Committee shall review and determine the amount of
Available Cash with respect to that Quarter, and, subject to the terms of
Section 3.06(b), an amount equal to 100% of Available Cash with respect to that
Quarter shall be distributed in accordance with this Article V to the Members
(other than a Breaching Member) in

20



--------------------------------------------------------------------------------



 



      proportion to their respective Percentage Interests (at the time the
amounts of such distributions are made); provided, however, that the amount of
Available Cash required to be distributed for the Quarter in which the Effective
Date occurs, shall be pro rated based upon a fraction, of which the numerator is
the number of days in the period that commences on the Effective Date and ends
on March 31, 2010 and of which the denominator is 92.     b)   Notwithstanding
Section 5.01(a), in the event of the dissolution and winding up of the Company,
all receipts of the Company received during or after the Quarter in which the
Liquidation Date occurs shall be applied and distributed solely in accordance
with, and subject to the terms and conditions of Section 9.02(a)(iii)(C).     c)
  Notwithstanding any provision to the contrary contained in this Agreement, the
Company shall not be required to make a distribution to a Member on account of
its interest in the Company if such distribution would violate the Act or any
applicable Law.

     SECTION 5.02 Allocations for Capital Account Purposes.

  a)   For purposes of maintaining the Capital Accounts pursuant to Section
3.05, except as provided in Section 5.02(b) and (c), each item of income, gain,
loss, expense, deduction and credit of the Company shall be allocated to the
Members in accordance with their respective Percentage Interests.     b)   With
respect to each period during which a Priority Interest is outstanding, each
Additional Contributing Member shall be allocated items of income and gain in an
amount equal to the return that accrues with respect to that Additional
Contributing Member’s Additional Contribution pursuant to Section 3.06(b)(i),
and items of income and gain that would otherwise be allocable to the
Non-Contributing Member(s) shall be correspondingly reduced.     c)  
Notwithstanding any other provision of this Section 5.02, the following special
allocations shall be made in the following order:

  i)   Minimum Gain Chargeback. Notwithstanding any other provision hereof to
the contrary, if there is a net decrease in Minimum Gain (as generally defined
under Treasury Regulation Section §1.704-1 or §1.704-2) for a taxable year (or
if there was a net decrease in Minimum Gain for a prior taxable year and the
Company did not have sufficient amounts of income and gain during prior years to
allocate among the Members under this Section 5.02(c)(i), then items of income
and gain shall be allocated to each Member in an amount equal to such Member’s
share of the net decrease in such Minimum Gain (as determined pursuant to
Treasury Regulation §1.704-2(g)(2)). It is the intent of the Members that any
allocation pursuant to this Section 5.02(c)(i) shall constitute a “minimum gain
chargeback” under Treasury Regulations §1.704-2(f) and shall be interpreted
consistently therewith.

21



--------------------------------------------------------------------------------



 



  ii)   Member Nonrecourse Debt Minimum Gain Chargeback. Notwithstanding any
other provision of this Article V, except Section 5.02(c)(i), if there is a net
decrease in Member Nonrecourse Debt Minimum Gain (as generally defined under
Treasury Regulation §1.704-1 or §1.704-2), during any taxable year, any Member
who has a share of the Member Nonrecourse Debt Minimum Gain shall be allocated
such amount of income and gain for such year (and subsequent years, if
necessary) determined in the manner required by Treasury Regulation
§1.704-2(i)(4) as is necessary to meet the requirements for a chargeback of
Member Nonrecourse Debt Minimum Gain.     iii)   Qualified Income Offset. Except
as provided in Section 5.02(c)(i) and (ii) hereof, in the event any Member
unexpectedly receives any adjustments, allocations or distributions described in
Treasury Regulation §1.704-1(b)(2)(ii)(d)(4), §1.704-1(b)(2)(ii)(d)(5), or
§1.704-1(b)(2)(ii)(d)(6), items of Company income and gain shall be specially
allocated to such Member in an amount and manner sufficient to eliminate, to the
extent required by the Allocation Regulations, the deficit balance, if any, in
its Adjusted Capital Account created by such adjustments, allocations or
distributions as quickly as possible.     iv)   Gross Income Allocations. In the
event any Member has a deficit balance in its Adjusted Capital Account at the
end of any Company taxable period in excess of the sum of the amount such Member
is obligated to restore pursuant to any provision of this Agreement or pursuant
to Treasury Regulation §1.704-1(b)(2)(ii)(c) or is deemed to be obligated to
restore pursuant to the penultimate sentences of Treasury Regulations
§§1.704-2(g)(1) and 1.704-2(i)(5), such Member shall be specially allocated
items of Company gross income and gain in the amount of such excess as quickly
as possible; provided, that an allocation pursuant to this Section 5.02(c)(iv)
shall be made only if and to the extent that such Member would have a deficit
balance in its Adjusted Capital Account after all other allocations provided in
this Section 5.02 have been tentatively made as if Section 5.02(c)(iv) were not
in the Agreement.     v)   Company Nonrecourse Deductions. Company Nonrecourse
Deductions (as determined under Treasury Regulation §1.704-2(c)) for any fiscal
year shall be allocated among the Members in proportion to their Percentage
Interests.     vi)   Member Nonrecourse Deductions. Any Member Nonrecourse
Deductions (as defined under Treasury Regulation §1.704-2(i)(2)) shall be
allocated pursuant to Treasury Regulation Section 1.704-2(i) to the Member who
bears the economic risk of loss with respect to the partner nonrecourse debt to
which it is attributable. Provided, however, that if more than one Member bears
the economic risk of loss for such debt, the Member Nonrecourse Deductions
attributable to such partner nonrecourse debt

22



--------------------------------------------------------------------------------



 



      shall be allocated to and among the Members in the same proportion that
they bear the economic risk of loss for such partner nonrecourse debt. This
Section 5.02(c)(vi) is intended to comply with the provision of Treasury
Regulation §1.704-2(i) and shall be interpreted consistently therewith.     vii)
  Code Section 754 Adjustment. To the extent an adjustment to the adjusted tax
basis of any Company asset pursuant to Section 734(b) or 743(b) of the Code is
required, pursuant to the Allocation Regulations, to be taken into account in
determining Capital Accounts, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis), and such
item of gain or loss shall be specially allocated to the Members in a manner
consistent with the manner in which their Capital Accounts are required to be
adjusted pursuant to the Allocation Regulations.     viii)   Curative
Allocation. The special allocations set forth in Sections 5.02(c)(i)-(vii) (the
“Regulatory Allocations”) are intended to comply with the Allocation
Regulations. Notwithstanding any other provisions of this Section 5.02, the
Regulatory Allocations shall be taken into account in allocating items of
income, gain, loss and deduction among the Members such that, to the extent
possible, the net amount of allocations of such items and the Regulatory
Allocations to each Member shall be equal to the net amount that would have been
allocated to each Member if the Regulatory Allocations had not occurred.

     SECTION 5.03 Allocations for Tax Purposes.

  a)   Except as otherwise provided herein, for federal income tax purposes each
item of income, gain, loss and deduction shall be allocated among the Members in
the same manner as its correlative item of “book” income, gain, loss and
deduction is allocated pursuant to Section 5.02.     b)   Notwithstanding any
provisions contained herein to the contrary, for income tax purposes, income,
gain, loss, and deduction with respect to property contributed to the Company by
a Member or revalued pursuant to Treasury Regulation §1.704-1(b)(2)(iv)(f) shall
be allocated among the Members in a manner that takes into account the variation
between the adjusted tax basis of such property and its Carrying Value, as
required by Section 704(c) of the Code and Treasury Regulation
§1.704-1(b)(4)(i), using the remedial allocation method permitted by Treasury
Regulation §1.704-3(d).

     SECTION 5.04 Varying Interests All items of income, gain, loss, deduction
or credit shall be allocated, and all distributions shall be made, to the
Persons shown on the records of the Company to have been Members as of the last
calendar day of the period for which the allocation or distribution is to be
made. Notwithstanding the foregoing, if during any taxable

23



--------------------------------------------------------------------------------



 



year there is a change in any Member’s Percentage Interest, the Members agree
that their allocable shares of items for the taxable year shall be determined on
any method determined by the Management Committee to be permissible under Code
Section 706 and the related Treasury Regulations to take account of the Members’
varying Percentage Interests.
ARTICLE VI.
BOOKS AND RECORDS, REPORTS, AND BANK ACCOUNTS
     SECTION 6.01 Books and Records. The Management Committee shall cause to be
kept at the principal office of the Company or at such other location approved
by the Management Committee complete and accurate books and records of the
Company, including all books and records necessary to provide to the Members any
information required to be provided pursuant to Section 6.02, supporting
documentation of the transactions with respect to the conduct of the Company’s
business and minutes of the proceedings of the Members and the Management
Committee, and any other books, records and information that are required to be
maintained by applicable Law.
     SECTION 6.02 Reports. With respect to each calendar year, and within the
time frame specified by the Management Committee, the Management Committee or
any duly authorized Officer(s) shall cause to be prepared and delivered to each
Member such reports, financial statements, forecasts, studies, budgets and other
information as the Management Committee may request from time to time.
     SECTION 6.03 Bank Accounts. Funds of the Company shall be deposited in such
banks or other depositories as shall be designated from time to time by the
Management Committee, which may include the El Paso Corporation cash management
program.
ARTICLE VII.
MANAGEMENT OF THE COMPANY
     SECTION 7.01 Management. The business and affairs of the Company shall be
managed under the direction of the Members acting through the Management
Committee. To facilitate the orderly and efficient management of the business
and affairs of the Company, the Members shall act (a) collectively as a
“committee of the whole” (such committee to be referred to as the Management
Committee) pursuant to Section 7.02, and (b) through the delegation by the
Management Committee of certain duties and authority to the Officers.
     SECTION 7.02 Management Committee. Decisions or actions taken by the
Management Committee in accordance with the provisions of this Agreement shall
constitute decisions or actions by the Company and shall be binding on each
Member, Representative,

24



--------------------------------------------------------------------------------



 



Officer and employee of the Company. The Management Committee shall conduct its
affairs in accordance with the following provisions and the other provisions of
this Agreement:

  a)   Representatives.

  i)   Composition. The Management Committee shall be composed of 4
Representatives designated as provided below by the Members. Each of El Paso and
Opco shall be entitled to designate the number of Representatives and Alternate
Representatives set forth opposite such Member’s name in Annex I under the
column entitled “Number of Representatives and Alternate Representatives.”    
ii)   Designation. To facilitate the orderly and efficient conduct of Management
Committee meetings, each Member shall notify the other Members in writing, from
time to time, of the identity of (A) one or more of its officers, employees or
agents who will represent it at meetings (each, a “Representative”), such number
of Persons so identified at any time not to exceed the number of Representatives
to be designated by such Member in accordance with Section 7.02(a)(i), and
(B) one or more of its officers, employees or agents who will represent it at
any meeting that any one or more of that Member’s Representatives is unable to
attend (each an “Alternate Representative”; if an Alternate Representative is to
be an alternate for more than one Representative of a Member, the Member’s
notification shall specify same), such number of Persons so identified at any
time not to exceed the number of Alternate Representatives to be designated by
such Member in accordance with Section 7.02(a)(i). (The term “Representative”
shall also refer to any Alternate Representative that is actually performing the
duties of the applicable Representative.). The initial Representatives and
Alternate Representatives designated by each Member are set forth in Annex I. A
Member may designate different Representatives or Alternate Representatives for
any meeting of the Management Committee by notifying each of the other Members
on or before the date scheduled for that meeting; provided, however, that if
giving that advance notice is not feasible, then any new Representative or
Alternate Representative shall present written evidence of his or her authority
at the commencement of such meeting. Alternate Representatives may attend all
Management Committee meetings but shall have no vote at any such meeting
attended except in the absence of the Representative for whom such Person is the
Alternate Representative. Upon the death, resignation or removal for any reason
of any Representative of a Member, such Member shall promptly designate a
successor as provided herein.     iii)   Authority. Each Representative shall
have the full authority to act on behalf of the Member that designated such
Representative; the action of the Representative(s) at a meeting (or through a
written consent) of the Management Committee shall bind the Member that
designated that

25



--------------------------------------------------------------------------------



 



      Representative(s); and the other Member shall be entitled to rely upon
such action without further inquiry or investigation as to the actual authority
(or lack thereof) of such Representative(s). In addition, the act of an
Alternate Representative shall be deemed the act of the Representative for which
that Alternate Representative is acting, without the need to produce evidence of
the absence or unavailability of such Representative.     iv)   DISCLAIMER OF
DUTIES; INDEMNIFICATION. NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT
AND ANY DUTY OTHERWISE EXISTING AT LAW, IN EQUITY, OR OTHERWISE, WITH RESPECT TO
ANY VOTE, CONSENT OR APPROVAL AT ANY MEETING OF THE MANAGEMENT COMMITTEE, OR ANY
ACTION OTHERWISE TAKEN BY A REPRESENTATIVE UNDER THIS AGREEMENT, THE ACT OR
OTHERWISE, EACH REPRESENTATIVE MAY ACT, AND GRANT OR WITHHOLD ITS VOTE, CONSENT
OR APPROVAL, IN ITS SOLE DISCRETION, FREE FROM ANY DUTY, FIDUCIARY OR OTHERWISE,
TO THE COMPANY OR ANY MEMBER (OTHER THAN TO THE MEMBER THAT APPOINTED SUCH
REPRESENTATIVE), OTHER THAN THE DUTY TO ACT IN ACCORDANCE WITH THE IMPLIED
CONTRACTUAL COVENANT OF GOOD FAITH AND FAIR DEALING. THE PROVISIONS OF THIS
SECTION 7.02(a)(iv) SHALL APPLY NOTWITHSTANDING THE NEGLIGENCE, GROSS
NEGLIGENCE, WILLFUL MISCONDUCT, STRICT LIABILITY OR OTHER FAULT OR
RESPONSIBILITY OF A MEMBER OR ITS REPRESENTATIVE (OTHER THAN SUCH THAT WOULD
CONSTITUTE A VIOLATION OF THE IMPLIED CONTRACTUAL COVENANT OF GOOD FAITH AND
FAIR DEALING).     v)   Attendance. Each Member shall use all reasonable efforts
to cause its Representative(s) or Alternate Representative(s) to attend each
meeting of the Management Committee, unless its Representative(s) is unable to
do so because of a “force majeure” event or other event beyond such Person’s
reasonable control, in which event such Member shall use all reasonable efforts
to cause its Representative(s) or Alternate Representative to participate in the
meeting by telephone or other electronic communication pursuant to
Section 7.02(g).

  b)   Procedures. The Management Committee shall maintain (or cause to be
maintained) written minutes of each of its meetings, which shall be submitted
for approval within a reasonable period of time after each meeting. The
Management Committee may adopt such rules and procedures relating to its
activities as the Management Committee may deem appropriate, provided that such
rules and procedures shall not be inconsistent with or violate the provisions of
this Agreement.

26



--------------------------------------------------------------------------------



 



  c)   Time and Place of Meetings. The Management Committee shall meet no less
often than once each Quarter; provided, however, that in lieu of any such
meeting the Management Committee may elect to act by written consent. The time,
date and location of meetings of the Management Committee, and the agenda for
each such meeting, shall be as determined by the Management Committee from time
to time. Special meetings of the Management Committee may be called at such
times, and in such manner, as any Representative or Member determines to be
necessary or appropriate. Any Representative or Member calling for any such
special meeting shall notify all other Representatives and Members of the date
and agenda for such meeting on or before the third Business Day prior to the
date of such meeting, provided that such three (3) Business Day period may be
waived by agreement of the other Representatives. Attendance of a Member’s
Representative at a meeting of the Management Committee shall constitute a
waiver of notice of that meeting, except where the Representative attends the
meeting for the express purpose of objecting to the transaction of any business
on the ground that the meeting was not properly called or convened in accordance
with this Agreement.     d)   Quorum. The presence, in person, by telephone or
by other form of two-way electronic communication permitted by Section 7.02(g),
of a majority of the Representatives (including, in the absence of a
Representative, the Alternate Representative of such Person) shall constitute a
quorum for the transaction of business at any meeting of the Management
Committee, provided that such majority includes at least one Representative (or
Alternate Representative) of each Member unless any Member is a Breaching
Member, in which case a Representative (or Alternate Representative) of such
Breaching Member will not be required for a Quorum.     e)   Voting. Except as
provided otherwise in this Agreement, each Representative (or Alternate
Representative, as the case may be) present and acting at a meeting of the
Management Committee shall be entitled to one vote on each matter submitted to
the Management Committee for its approval, consent or determination. Except as
otherwise provided in this Agreement, the affirmative vote of a majority of the
Representatives in attendance at a meeting of the Management Committee at which
a quorum is present (a “Majority Interest”) shall constitute the action of the
Management Committee.     f)   Action by Written Consent. Any action required or
permitted to be taken at a regular or special meeting of the Management
Committee may be taken without a meeting, without prior notice, and without a
vote if a consent or consents in writing, setting forth the action so taken, is
signed either by all of the Representatives (or if a Representative is
unavailable, the Alternate Representative for that unavailable Representative);
provided that, as to any action set forth in Section 7.03, such written consent
shall also be signed by the Independent Member. Notice of any meeting at which
any action set forth in Section 7.03 shall be submitted to a vote for approval
by the Management Committee shall also be given to the Independent Member not
less than ten (10) days before the date of such meeting. The Independent Member
may waive in writing the requirements for notice before, at or

27



--------------------------------------------------------------------------------



 



      after the meeting involved. Such written consents shall be filed with the
minutes of the Company proceedings and shall have the same force and effect as a
vote at a meeting.     g)   Meetings by Telephone or Other Communications
Devices. Representatives (including any Alternate Representative) may
participate in and hold any meeting by means of conference telephone,
videoconference or similar communications equipment by means of which all
persons participating in the meeting can communicate with and hear each other.
Participation in a meeting shall constitute presence in person at the meeting,
except where a Member participates in the meeting for the express purpose of
objecting to the transaction of any business on the ground that the meeting is
not lawfully called or convened.     h)   Matters Requiring Management Committee
Approval. Except as expressly provided elsewhere in this Agreement, none of the
following actions may be taken by, or on behalf of the Company, without first
obtaining the vote of the Management Committee described below:

  i)   Unanimous Interest. The following actions shall require the approval of
all Representatives or Members:

     (A) to the fullest extent permitted by law, dissolution of the Company
under Section 9.01(a);
     (B) to the fullest extent permitted by law, causing or permitting the
Company to become Bankrupt (but this provision is not intended to require, nor
shall it be construed to require, any Member to ensure the profitability or
solvency of the Company);
     (C) causing the Company to mortgage or pledge any of its properties or
assets with a value exceeding a total of $225 million to secure the payment or
performance of any obligation for the repayment of borrowed money or any
guarantee of such repayment;
     (D) the commencement before the FERC, or the resolution through settlement,
stipulation or other consensual means, in whole or in part, before the FERC (or
before any United States Court of Appeals on an appeal of an order of the FERC),
of any proceeding or controversy, including any NGA Section 4 (15 U.S.C.
Section 717(c)) general rate case, or an appeal of any order thereof, the
outcome of which would cause either:
     (i) the Company’s revenues to be reduced by a total of $50 million or more
annually;

28



--------------------------------------------------------------------------------



 



     (ii) the Company to pay penalties, refunds or interest of a total of
$50 million or more; or
     (iii) to agree to any criminal penalty;
     (E) the creation of any additional Membership Interests of any class and
specifying the rights, class(es) and duties thereof, or the proposed admission
of any Person as a member of the Company, whether as a result of the Disposition
by a Member of all or any part of its Membership Interest or otherwise,
provided, however, that the Disposition by a Member of all or any part of its
Membership Interest to a Permitted Transferee shall not require the prior
approval of the Management Committee;
     (F) any proposal to sell or otherwise Dispose of assets of the Company,
whether in a single transaction or any series of transactions, outside the
ordinary course of the Company’s business with a value exceeding a total of
$225 million in any calendar year;
     (G) the Disposition or abandonment of all or substantially all of the
assets of the Company, and any Disposition (including a Deemed Tax Disposition,
if such Disposition, when added to the total of all other Dispositions
(including Deemed Tax Dispositions) within the preceding twelve months, results
in the Company being considered to have terminated within the meaning of
Section 708(b)(1)(B) of the Code;
     (H) causing or permitting the Company to merge with, or consolidate or
convert into, any other entity; or
     (I) entering into, conducting, or authorizing the Company to conduct, any
new activity or business that may cause the Company to generate income for
federal income tax purposes which will not constitute “qualifying income” (as
such term is defined pursuant to Section 7704 of the Code).

  ii)   Majority Interest. Except for matters that are covered by
Section 7.02(h)(i) or matters that the law otherwise requires approval by a
greater percentage, a Majority Interest shall be required to approve any action
that requires approval of the Members or the Representatives, including the
following matters:

     (A) causing the Company to take any action under this Agreement that
requires Management Committee approval other than the actions specified in
Section 7.02(h)(i);

29



--------------------------------------------------------------------------------



 



     (B) the determination of the amount of Available Cash with respect to each
Quarter;
     (C) approving, modifying or amending the annual Capital Budget and
Operating Budget for the Company (with it being understood that the latest
approved Capital Budget or Operating Budget shall be used, and deemed approved,
for any subsequent period until the new Capital Budget or Operating Budget (as
applicable) for that period is so approved), including the parameters under
which the Officers are authorized to expend Company funds without further
Management Committee approval;
     (D) issuing or causing to be issued any Capital Call under Section 3.01 or
Loan Notice under Section 3.02;
     (E) any additions to (by acquisition, development, construction or
otherwise) or expansions or extensions of the Company’s facilities, provided
that any additions, expansions or extensions to the facilities approved by any
duly authorized Officer(s) pursuant to authority delegated by the Management
Committee shall be deemed approved by the Management Committee for purposes
hereof and shall not require separate approval;
     (F) appointing Officers of the Company and determining their authority to
act on behalf of the Company;
     (G) designating Officers or employees to serve on the audit committee of
the Company, if one shall be established by the Management Committee;
     (H) any change in the Company’s name;
     (I) causing the Company to enter into any short-term or long-term
indebtedness, but Working Capital Borrowings made from time-to-time under an
agreement previously approved as contemplated herein need not be further
approved by the Management Committee;
     (J) except for any commencement or resolution that requires the unanimous
approval of the Management Committee pursuant to Section 7.02(i)(D) above, the
commencement before the FERC, or the resolution through settlement, stipulation
or other consensual means of any matter brought under the NGA Section 4 (15
U.S.C. Section 717(c)) or Section 5 (15 U.S.C. Section 717(d)); provided that
the Management Committee may delegate to any duly authorized Officer(s) the
right(s) to

30



--------------------------------------------------------------------------------



 



commence or resolve any such proceeding involving $25 million or less;
     (K) making any tax elections under the Code; or
     (L) except for any mortgage or pledge of any properties or assets that
requires the unanimous approval of the Management Committee pursuant to
Section 7.02(i)(C) above, causing the Company to mortgage or pledge any of its
properties or assets to secure the payment or performance of any obligation for
the repayment of borrowed money or any guarantee of such repayment.

  i)   Subcommittees. The Management Committee shall have the power and
authority to create such subcommittees, and delegate to such subcommittees such
authority and responsibility, and rescind any such delegations, as it may deem
appropriate.     j)   Officers.

     (A) The Management Committee shall have the power and authority to appoint
one or more Persons to be Officers of the Company. Any Officers so designated
shall have such titles and, subject to the other provisions of this Agreement,
have such authority and perform such duties as the Management Committee may
delegate to them and shall serve at the pleasure of the Management Committee and
report to the Management Committee. Except as otherwise specifically provided in
this Agreement or by the Management Committee, the authority and functions of
the Officers shall be identical to the authority and functions of the officers
of a corporation organized under the General Corporation Law of the State of
Delaware. The Management Committee shall have full power and authority to direct
the Officers to do all things and on such terms as it determines to be necessary
or appropriate to conduct the business of the Company. In addition, the
Management Committee shall have full power and authority to select and dismiss
Officers, employees, agents, outside attorneys, accountants, consultants and
contractors and to determine their compensation and other terms of employment or
hire, create and operate employee benefit plans, employee programs and employee
practices.
     (B) The Officers may include a Chief Executive Officer, a President and a
Secretary, and may also include a Chief Operating Officer, Chief Financial
Officer, Treasurer, one or more Vice Presidents (who may be further classified
by such descriptions as “executive,” “senior,” “assistant” or otherwise, as the
Management Committee shall determine), one or more Assistant Secretaries and one
or more Assistant Treasurers. If

31



--------------------------------------------------------------------------------



 



Officers are appointed, each Officer shall hold office until his or her
successor is elected and qualified or until his or her earlier death,
resignation or removal. Any number of offices may be held by the same Person.
The compensation of Officers shall be fixed from time to time by the Management
Committee or by such Officers as may be designated by the Management Committee.
     (C) Any Officer may resign at any time upon written notice to the Company.
Any Officer may be removed by the Management Committee with or without cause at
any time. The Management Committee may delegate the power of removal of Officers
to any Officer. Such removal shall be without prejudice to a Person’s contract
rights, if any, but the appointment of any Person as an Officer shall not of
itself create contract rights.
     (D) Unless otherwise directed by the Management Committee or specified in
an employment or other agreement to which an Officer is a party, a Person
appointed as an Officer of the Company shall be required to devote to the
business affairs of the Company only the portion of such Person’s full
productive time as is required to perform the duties delegated to such Person by
the Management Committee. In addition, it shall not constitute a breach or
violation of any duty owed to the Company or to any Member by a Person appointed
as an Officer for such Person to be a director, manager, officer or employee of
any Affiliate of the Company provided that the Management Committee is advised
of such Person’s positions with such Affiliate(s) and does not object to same in
a timely manner.
     SECTION 7.03 Actions Requiring Consent of Independent Member.
Notwithstanding any other provision in this Agreement to the contrary, (other
than Section 4.03(c)), the limited liability company authorization of the
following acts shall require the prior unanimous written approval of the
Management Committee and the Independent Member:

  a)   merging, consolidating or combining the Company or any subsidiary of the
Company with any other entity, to the fullest extent permitted by law,
dissolving or winding up the Company, selling, transferring or otherwise
disposing of all or substantially all of the assets of the Company, or approving
any plan or agreement to engage in any of the foregoing actions;     b)  
amending, altering or changing of provisions of Section 4.03 or any other
Section of the Agreement; but only to the extent such amendment requires the
consent of the Independent Member as required therein;     c)   the
authorization of or taking any action which would constitute a Bankruptcy of the
Company;

32



--------------------------------------------------------------------------------



 



  d)   any contravention of any provision of this Agreement or engaging in any
activity other than those contemplated by Section 2.04;     e)   incurring,
assuming or otherwise becoming obligated for any indebtedness except pursuant to
or as permitted by the Credit Agreement;     f)   any modification, amendment,
termination or cancellation of any of the Financing Documents, except as
otherwise permitted under the Financing Documents;     g)   creating or
permitting to exist any lien on any property of the Company except pursuant to
or as permitted under the Credit Agreement;     h)   entering into any contract
(including any indemnification agreement) or transaction with any Member or any
Affiliate of any Member other than as expressly provided for or contemplated by
this Agreement, or pursuant to or as permitted by the Credit Agreement;     i)  
amending or modifying the Company’s certificate of formation.

     To the fullest extent permitted by applicable law, and notwithstanding
anything to the contrary in this Agreement, the Independent Member, in
exercising its consent rights in connection with the actions set forth in this
Section 7.03, shall have no duty (including fiduciary duty) or obligation
(whether under this Agreement, at law or in equity or otherwise) to consider the
interests of the Company, and may solely consider the interests of the Agent and
the Lenders and their Affiliates and nominees. All right, power and authority of
the Independent Member shall be limited to the extent necessary to exercise
those rights specifically set forth in this Agreement. To the extent permitted
by law, the Independent Member shall not be liable, responsible or accountable
in damages or otherwise to the Company or the Member(s) for any act or omission
performed or omitted in a manner reasonably believed by the Independent Member
to be within the scope of the authority granted to him or her by this Agreement.
The Independent Member shall at no time serve as trustee in bankruptcy for any
Affiliate of the Company.
     At each meeting of the Management Committee at which any action set forth
in this Section 7.03 or any other Section hereof that specifies that the
approval of the Independent Member is required, as applicable, shall be
submitted to a vote for approval by the Management Committee, the presence in
person or by electronic means, as the case may be, of the Independent Member
shall also be necessary to constitute a quorum. Neither the presence or vote of
the Independent Member nor notice to the Independent Member shall be required
for the Company to undertake any action other than those specified in this
Section 7.03 or any other Section hereof that specifies that the approval of the
Independent Member is required.
     SECTION 7.04 Prohibition on incurring Indebtedness other than Permitted
Indebtedness. Notwithstanding anything to the contrary contained herein, the
Company is prohibited from incurring any Indebtedness (as defined in the Credit
Agreement) other than Permitted Indebtedness (as defined in the Credit
Agreement).

33



--------------------------------------------------------------------------------



 



     SECTION 7.05 Conflicts of Interest; Outside Activities.

  a)   Each Member agrees to the terms of Section 2.07.     b)   In addition to
the rights set forth in Section 2.07, any Member or Affiliate or Affiliates of a
Member (including any Subsidiary of a Member) shall have the right to engage in
businesses of every type and description and other activities for profit and to
engage in and possess an interest in other business ventures of any and every
type or description, whether in businesses engaged in or anticipated to be
engaged in by the Company or any Subsidiary, independently or with others,
including business interests and activities in direct competition with the
business and activities of the Company or any Subsidiary, and none of the same
shall constitute a breach of this Agreement or any duty otherwise existing at
law, in equity or otherwise to the Company, any Subsidiary or any Member. None
of the Company, any Subsidiary or any other Person shall have any rights by
virtue of this Agreement or the relationship established hereby in any business
ventures of any Member or any Affiliate of a Member (including any Subsidiary of
a Member).     c)   Notwithstanding anything to the contrary in this Agreement,
(i) the engaging in competitive activities by any Person (including any Member
or any Subsidiary or other Affiliate of a Member) in accordance with the
provisions of this Section 7.05 is hereby approved by the Company and all
Members, (ii) it shall be deemed not to be a breach of any Member’s or any other
Person’s duties to the Company or any Member or any other obligation of any type
whatsoever of a Member or any other Person to the Company or any Member for any
such Person to engage in such business interests and activities in preference to
or to the exclusion of the Company or any Subsidiary, (iii) none of the Members
or any other Person shall have any obligation hereunder or as a result of any
duty otherwise existing at law, in equity or otherwise to present business
opportunities to the Company or any Subsidiary and (iv) the doctrine of
“corporate opportunity” or other analogous doctrine shall not apply to any
Member or other Person.     d)   The Company may transact business with any
Member or Affiliate of a Member, provided the terms of those transactions are
approved by the Management Committee or expressly contemplated by this Agreement
or involve transportation agreements on the Facilities with an Affiliate of a
Member incurred in the ordinary course of the Company’s business. Without
limiting the generality of the foregoing, the Members recognize and agree that
their respective Affiliates currently, or in the future may, engage in various
activities involving natural gas marketing and trading (including futures,
options, swaps, exchanges of future positions for physical deliveries and
commodity trading), transportation, gathering, processing, storage,
distribution, development and ownership, as well as other commercial activities
related to natural gas and other hydrocarbons and that these and other
activities by Members’ Affiliates may be based on natural gas that is
transported in the Facilities or otherwise made possible or more profitable by
reason of the Company’s activities (herein referred to as “Affiliate’s Outside
Activities”). No Affiliate of a Member shall be restricted in its right to
conduct, individually or jointly with others, for its

34



--------------------------------------------------------------------------------



 



      own account any Affiliate’s Outside Activities, and no Member or its
Affiliates shall have any duty or obligation, express or implied, fiduciary or
otherwise, to account to, or to share the results or profits of such Affiliate’s
Outside Activities with, the Company, any other Member or any Affiliate of any
other Member, by reason of such Affiliate’s Outside Activities.     e)   To the
extent permitted by Law, the provisions of this Agreement, including this
Section 7.05 and Sections 7.02(a)(iv), 7.02(e)(ii), 7.08 and 7.09, constitute an
agreement to modify or eliminate fiduciary duties pursuant to the provisions of
the Act.

     SECTION 7.06 Indemnification for Breach of Agreement. To the fullest extent
permitted by Law, each Member shall indemnify, protect, defend, release and hold
harmless each other Member, its Affiliates, and its and their respective
directors, officers, trustees, employees and agents from and against any Claims
asserted by or on behalf of any Person (including another Member) that result
from a breach by the indemnifying Member of this Agreement; provided, however,
that this Section 7.06 shall not (a) apply to any Claim or other matter for
which a Member has no liability or duty, or is indemnified or released, pursuant
to Section 7.05 or (b) hold the indemnified Person harmless from special,
consequential or exemplary damages, except in the case where the indemnified
Person is legally obligated to pay such damages to another Person.
     SECTION 7.07 General Regulatory Matters. Each Member shall:

  a)   cooperate fully with the Company and the Management Committee in securing
appropriate Authorizations for the development, construction and operation of
the Facilities, including supporting all applications submitted to the FERC by
or on behalf of the Company, and in connection with any reports prescribed by
any other Governmental Authority having jurisdiction over the Company;     b)  
join in any eminent domain takings by the Company, to the extent, if any,
required by Law;     c)   devote such efforts as shall be reasonable and
necessary to develop and promote the Facilities for the benefit of the Company,
taking into account the Member’s Percentage Interest, resources and expertise;
and     d)   cooperate fully with the Company and the Management Committee to
ensure compliance with FERC Standards of Conduct, if applicable.

     SECTION 7.08 Disclaimer Of Duties. NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT AND ANY DUTY OTHERWISE EXISTING AT LAW, IN EQUITY OR OTHERWISE,
WITH RESPECT TO ANY ACTION, CONSENT OR APPROVAL, EACH MEMBER MAY TAKE OR NOT
TAKE THE ACTION, OR GRANT OR WITHHOLD CONSENT OR APPROVAL, IN ITS SOLE
DISCRETION, FREE FROM ANY DUTY, FIDUCIARY OR OTHERWISE, TO THE COMPANY OR ANY
MEMBER OTHER THAN THE DUTY TO ACT IN ACCORDANCE WITH THE IMPLIED CONTRACTED
COVENANT OF GOOD FAITH AND FAIR DEALING. THE PROVISIONS OF THIS

35



--------------------------------------------------------------------------------



 



SECTION 7.08 SHALL APPLY NOTWITHSTANDING THE NEGLIGENCE, GROSS NEGLIGENCE,
WILLFUL MISCONDUCT, STRICT LIABILITY OR OTHER FAULT OR RESPONSIBILITY OF ANY
MEMBER (OTHER THAN SUCH THAT WOULD CONSTITUTE A BAD FAITH VIOLATION OF THE
IMPLIED CONTRACTUAL COVENANT OF GOOD FAITH AND FAIR DEALING).
     SECTION 7.09 Sole Discretion. To the fullest extent permitted by law and
notwithstanding any other provision of this Agreement or in any other agreement
contemplated herein or any duty otherwise existing at law, in equity or
otherwise, whenever in this Agreement any Person is permitted or required to
make a decision (a) in its Sole Discretion, such Person shall be entitled to
consider only such interests and factors as it desires, including its own
interests, and shall have no duty (including any fiduciary duty) or obligation
to give any consideration to any interest of or factors affecting the Company or
any other Person or (b) in its “good faith” or under another express standard,
such Person shall act under such express standard and shall not be subject to
any other or different standard.
ARTICLE VIII.
DISPOSITIONS OF MEMBERSHIP INTERESTS
     SECTION 8.01 Dispositions and Encumbrances of Membership Interests.

  a)   Except to the extent permitted by this Section 8.01, a Member (the
“Disposing Member”) may not Dispose of all or any portion of its Membership
Interest (the “Subject Interest”) to a Person who is not a Permitted Transferee
of such Member unless and until (i) the other terms and conditions set forth in
this Section 8.01 have been satisfied and (ii) such Disposition has been
approved by the requisite approval of the Management Committee. If any Disposing
Member intends to dispose of its Membership Interest pursuant to a bona fide
offer (“Acquisition Proposal”) from a Person who is not a Permitted Transferee,
such Disposing Member shall notify the Management Committee and the other
Members in writing (“Transfer Notice”), which Transfer Notice shall specify the
identity of the proposed transferee and the terms and conditions (including the
cash and a description of the non-cash consideration constituting the purchase
price) of the proposed Disposition and shall include a complete copy of the
Acquisition Proposal. Except with respect to a proposed Disposition to a
Permitted Transferee, the Members (other than the Disposing Member) shall have
the right, at any time during the period (the “Exercise Period”) that ends at
5:00 p.m. Houston, Texas time on the 30th day after receipt of the Transfer
Notice to elect to purchase the Subject Interest at the price and on the terms
and conditions set forth in the Acquisition Proposal. Any Member(s) who elect to
purchase the Subject Interest (each, a “ROFR Buyer”) must furnish written notice
(each, a “ROFR Acceptance”) to the Disposing Member prior to termination of the
Exercise Period.     b)   The Disposing Member shall not be bound to Dispose of
any portion of the Subject Interest to any ROFR Buyer(s) unless all of such
Subject Interest is accepted for

36



--------------------------------------------------------------------------------



 



      purchase by ROFR Buyers in accordance with this Section 8.01. If there is
more than one ROFR Buyer who timely delivers a ROFR Acceptance, each such ROFR
Buyer shall be entitled to purchase its pro rata portion of the Subject
Interest, based upon the ratio that each such ROFR Buyer’s Percentage Interest
bears to the total Percentage Interests of all such ROFR Buyers. The ROFR
Buyer(s) may substitute the cash equivalent for any portion of the consideration
specified in the Acquisition Proposal which was other than cash or a promissory
note payable in cash; provided, however, that if the ROFR Buyer(s) desire to so
substitute cash for any such non-cash consideration, and if the ROFR Buyer(s)’
determination of the fair market value of such non-cash consideration is less
than the fair market value that was given for such consideration by the
Disposing Member in the Transfer Notice, the ROFR Buyer(s) shall state their
determination of such value in the ROFR Acceptance; and if the Disposing Member
and the ROFR Buyer(s) are unable to mutually agree upon the fair market value of
such non-cash consideration within five Business Days after the delivery of the
ROFR Acceptance, then the Disposing Member and the ROFR Buyer(s) shall promptly
cause such value to be determined through appraisal in the manner provided in
Section 8.01(e). Such appraisal procedure shall delay, if necessary, any closing
of the sale of the Subject Interest. Any delayed closing shall occur, subject to
the next sentence, within 15 days after delivery to the parties of the
appraiser’s determination of the value of the non-cash consideration. The cash
equivalent of any such non-cash consideration that is to be paid at the closing
of the purchase and sale of the Subject Interest shall in such event be the
amount determined by the appraisal.     c)   The closing of the Disposition of
the Subject Interest pursuant to the exercise of the rights of first refusal
granted in Section 8.01(a) shall be at 9:00 a.m. Houston, Texas time on the 45th
day following the end of the Exercise Period at the Company’s principal office,
or such other place as agreed by the Disposing Member and ROFR Buyer(s), subject
to any delay in the closing provided for below or in connection with any
appraisal conducted as contemplated in Section 8.01(e), unless the Disposing
Member and the ROFR Buyer(s) otherwise agree. At the closing, the consideration
to be paid by the ROFR Buyer(s) shall be delivered by the ROFR Buyer(s) to the
Disposing Member (by wire transfer in immediately available funds to the extent
such consideration is cash), and the Disposing Member shall deliver to the ROFR
Buyer(s) an instrument of assignment of the Subject Interest accompanied by the
Interest Certificate evidencing same, free and clear of all liens, encumbrances
and adverse claims with respect thereto. The ROFR Buyer(s) shall be entitled to
pay for the Subject Interest in cash or with cash and a promissory note on
substantially similar terms to that set forth in the Transfer Notice. The
Disposing Member and the ROFR Buyer(s) shall cooperate in good faith in
obtaining all necessary governmental and other third Person approvals, waivers
and consents required for the closing. Any such closing shall be delayed, to the
extent required, until the next succeeding Business Day following the obtaining
of all necessary governmental approvals or the expiration of all government
waiting periods; provided, however, that in the case of such delay, the purchase
price shall be increased by interest at the Default Rate from the date that the
closing would have otherwise occurred.

37



--------------------------------------------------------------------------------



 



  d)   If, after completion of the foregoing procedures under this Section 8.01,
the Members (other than the Disposing Member) fail to elect to purchase all of
the Subject Interest, the Disposing Member may, at any time within 120 days
after the expiration of the Exercise Period or after the decision of the
appraisers, if longer, Dispose of all (but not less than all) of the Subject
Interest to the proposed acquirer under the Acquisition Proposal on terms no
more favorable to such acquirer than those set forth in said Acquisition
Proposal (and the Transfer Notice) and offered to the Members (other than the
Disposing Members). After the expiration of such 120-day period, the Disposing
Member may not Dispose of the Subject Interest described in the Transfer Notice
without complying again with the provisions of this Section 8.01 if and to the
extent then applicable.     e)   If the Disposing Member and the ROFR Buyer(s)
are unable to agree within 30 days after the Transfer Notice is given upon one
independent appraiser who will determine the value of any non-cash consideration
proposed as all or part of the purchase price for any Subject Interest, then
within 30 days after the Transfer Notice is given, the Disposing Member, on the
one hand, and the ROFR Buyer(s), collectively, on the other, shall each appoint
an independent appraiser who has at least 10 years’ experience in valuing
interstate pipeline business activities similar to those conducted by the
Company. If the two parties each timely appoint an independent appraiser and
such appraisers are unable to agree upon the value of any non-cash consideration
proposed as all or part of the purchase price for the Subject Interest, then a
third appraiser shall be appointed by the two appraisers. The third appraiser
shall value the non-cash consideration proposed in the Acquisition Proposal for
the Subject Interest within 30 days of appointment. If such appraisal is less
than the lower of the two initial appraisers’ valuation of such consideration,
then the value shall equal the average of the lowest two of the three
appraisers’ valuations. If such appraisal exceeds the higher of the two initial
appraisers’ valuations of such consideration, then the value shall equal the
average of the two highest appraisers’ valuations. The appraisers shall employ
such persons and incur such expenses as are necessary to reach such
determination. The Disposing Member shall bear 50% of all fees and expenses
incurred by the appraisers in making such valuation determination, and the ROFR
Buyer(s), collectively, shall bear the other 50% of all such fees and expenses.
The determination of the appraisers shall be final and binding upon the parties.
    f)   Except for a Disposition to a Permitted Transferee or a Disposition
effect in accordance with and subject to the procedures in Sections 8.01(a)-(e)
above, a Member may not Dispose of a Membership Interest without the prior
written approval of the Management Committee. Any attempted Disposition of a
Membership Interest, other than in strict accordance with this Section 8.01,
shall be, and is hereby declared, null and void to the fullest extent permitted
by law. The rights and obligations constituting a Membership Interest may not be
separated, divided, split off or otherwise separated from the other attributes
of a Membership Interest except with the express prior written approval of the
Management Committee and as contemplated by the express provisions of this
Agreement. Notwithstanding the foregoing, a Member may not effect a Disposition
(including a

38



--------------------------------------------------------------------------------



 



      Deemed Tax Disposition) if such Disposition, when added to the total of
all other Dispositions (including Deemed Tax Dispositions) within the preceding
twelve months, results in the Company being considered to have terminated within
the meaning of Section 708(b)(1)(B) of the Code, unless such Disposition has
been approved in accordance with Section 7.02(h)(i)(G).     g)   Each Interest
Certificate shall bear a legend as specified in Section 8.02(f).

     SECTION 8.02 Membership Interests and Interest Certificates.

  a)   Each Membership Interest shall constitute a “security” within the meaning
of, and shall be governed by, (i) Article 8 of the Uniform Commercial Code
(including Section 8-102(a)(15) thereof) as in effect from time to time in the
State of Delaware and in the State of New York and (ii) Article 8 of the Uniform
Commercial Code of any other applicable jurisdiction that now or hereafter
substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1995.  
  b)   Upon the issuance of Membership Interests to any Member in accordance
with the provisions of this Agreement, the Company may issue one or more
Interest Certificates (as defined herein) in the name of such Member. Each such
Interest Certificate shall be denominated in terms of the percentage of
Membership Interests evidenced by such Interest Certificate and shall be signed
by an Officer on behalf of the Company. “Interest Certificate” means a
certificate issued by the Company substantially in the form of Exhibit A hereto,
which evidences the ownership of Membership Interests. Each Interest Certificate
shall bear, in effect, the following legend: “The Interest shall constitute
“securities” within the meaning of, and shall be governed by, (i) Article 8 of
the Uniform Commercial Code (including Section 8-102(a)(15) thereof) as in
effect from time to time in the State of Delaware and in the State of New York
and (ii) Article 8 of the Uniform Commercial Code of any other applicable
jurisdiction that now or hereafter substantially includes the 1994 revisions to
Article 8 thereof as adopted by the American Law Institute and the National
Conference of Commissioners on Uniform State Laws and approved by the American
Bar Association on February 14, 1995.”     c)   Upon a Member’s Disposition in
accordance with the provisions of this Agreement, including Section 8.01 hereof,
of any or all Membership Interests in the Company represented by a Interest
Certificate, the transferee of such Membership Interests shall deliver such
endorsed Interest Certificate to the Company for cancellation, and the Company
shall thereupon issue a new Interest Certificate to such transferee for the
percentage of Membership Interests that is the subject of such Disposition and,
if applicable, cause to be issued to such Member a new Interest Certificate for
that percentage of Membership Interests that were represented by the canceled
Interest Certificate and that are not the subject of such Disposition.

39



--------------------------------------------------------------------------------



 



  d)   The Company shall maintain books for the purpose of registering the
Disposition of Membership Interests. Notwithstanding any other provision of this
Agreement, a Disposition of Membership Interests in the Company requires
delivery of an endorsed Interest Certificate and shall be effective upon
registration of such Disposition in the books of the Company.     e)   The
Company shall issue a new Interest Certificate in place of any Interest
Certificate previously issued if the holder of the Membership Interests
represented by such Interest Certificate, as reflected on the books and records
of the Company:

  i)   makes proof by affidavit, in form and substance satisfactory to the
Company, that such previously issued Interest Certificate has been lost, stolen
or destroyed;     ii)   requests the issuance of a new Interest Certificate
before the Company has notice that such previously issued Interest Certificate
has been acquired by a purchaser for value in good faith and without notice of
an adverse claim;     iii)   if requested by the Company, delivers to the
Company a bond, in form and substance satisfactory to the Company, with such
surety or sureties as the Company may direct, to indemnify the Company against
any claim that may be made on account of the alleged loss, destruction or theft
of the previously issued Interest Certificate; and     iv)   satisfies any other
reasonable requirements imposed by the Company.

  f)   In addition to the legend referred to in Section 8.02(b), each Interest
Certificate that is issued shall bear the following legend:         “TO THE
FULLEST EXTENT PERMITTED BY LAW, MEMBER’S LIMITED LIABILITY COMPANY INTEREST
(THE “INTEREST”) IN THE COMPANY IS NOT TRANSFERABLE EXCEPT AS PROVIDED IN THE
AGREEMENT, AND IS OTHERWISE SUBJECT TO THE TERMS AND CONDITIONS OF THE AGREEMENT
AND THE RESTRICTIONS ON TRANSFER SET FORTH IN THE AGREEMENT, INCLUDING THOSE IN
SECTION 8.01 THEREOF. ”     g)   Notwithstanding any provision of this Agreement
to the contrary, to the extent that any provision of this Agreement is
inconsistent with any non-waivable provision of Article 8 of the Uniform
Commercial Code, such provision of Article 8 of the Uniform Commercial Code
shall control.

     SECTION 8.03 Creation of Additional Membership Interests. Additional
Membership Interests may be created and issued to existing Members or to other
Persons, and such other Persons may be admitted to the Company as Members, only
with the express prior

40



--------------------------------------------------------------------------------



 



approval of the Management Committee or all the Members, and without the consent
of any Member or any other Person being required, and, if so approved, only on
such terms and conditions as the Management Committee may determine at the time
of such approval or admission. The terms of admission or issuance must specify
the applicable Percentage Interests of the new and existing Members and may
provide for the creation of different classes or groups of Members having
different rights, powers and duties, including rights, powers and duties that
are senior in preference to existing Members. Any such admission shall be
effective only after the new Member has executed and delivered to each other
Member an instrument containing the notice address of the new Member, the new
Member’s ratification of this Agreement and agreement to be bound by it, and its
confirmation that the representations and warranties in Section 4.04 are true
and correct with respect to it. The provisions of this Section 8.03 shall not
apply to Dispositions of Membership Interests or admissions of Assignees in
connection therewith, such matters being governed by Section 8.01.
     SECTION 8.04 Limitation of Liabilities of Members.

  a)   Except as otherwise expressly provided by the Act, the debts, obligations
and liabilities of the Company, whether arising in contract, tort or otherwise,
shall be the debts, obligations and liabilities solely of the Company, and
neither the Members nor the Independent Member shall be obligated personally for
any such debt, obligation or liability of the Company solely by reason of being
a member of the Company.     b)   After the Effective Date, the Management
Committee shall, and shall cause the Officers to, use their respective
reasonable efforts to prevent the Company from entering into any contract,
lease, sublease, note, indebtedness, deed of trust or agreement or document that
creates any liability, indebtedness or other obligation unless there is
contained therein an appropriate provision expressly limiting the claims of all
parties to such instruments or agreements and other beneficiaries thereunder to
the assets of the Company and expressly waiving any rights of such parties and
other beneficiaries to proceed against any Members for any such Company
obligation, without the prior written consent of all Members.

     SECTION 8.05 Use of Names and Trademarks. The Company, the Members and
their Affiliates shall not use the name or trademark of any Member or its
Affiliates in connection with public announcements regarding the Company, or
marketing or financing activities of the Company, without the prior consent of
such Members or Affiliate, which shall not be unreasonably withheld.
ARTICLE IX.
DISSOLUTION, WINDING UP AND TERMINATION
     SECTION 9.01 Dissolution. The Company shall dissolve and its affairs shall
be wound up on the first to occur of the following events (each a “Dissolution
Event”):

41



--------------------------------------------------------------------------------



 



  a)   notice from the Management Committee to the Members dissolving the
Company;     b)   entry of a decree of judicial dissolution of the Company under
Section 18-802 of the Act;     c)   an event that makes it unlawful for all or
substantially all of the business or affairs of the Company to be carried on; or
    d)   the termination of the legal existence of the last remaining member of
the Company or the occurrence of any other event which terminates the continued
membership of the last remaining member of the Company in the Company, unless
the Company is continued without dissolution in a manner permitted by this
Agreement or the Act.

     SECTION 9.02 Winding Up and Termination.

  a)   On the occurrence of a Dissolution Event, the Liquidator shall, under the
supervision of the Management Committee, proceed diligently to wind up the
affairs of the Company and make final distributions as provided herein and in
the Act. The costs of winding up shall be borne as a Company expense. Until
final distribution, the liquidator shall continue to operate the Company
properties with all of the power and authority of the Members. The steps to be
accomplished by the Liquidator are as follows:

  i)   as promptly as possible after dissolution and again after final winding
up, the Liquidator shall cause a proper accounting to be made by a recognized
firm of independent certified public accountants of the Company’s assets,
liabilities and operations through the last calendar day of the month in which
the dissolution occurs or the final winding up is completed, as applicable;    
ii)   the Liquidator shall discharge from Company funds all of the indebtedness
of the Company and other debts, liabilities and obligations of the Company
(including liabilities to Members, to the extent permitted by law); and all
expenses incurred in winding up and any loans described in Section 3.02 or
otherwise make reasonable provision for payment and discharge thereof (including
the establishment of a cash escrow fund for contingent, conditional or unmatured
liabilities in such amount and for such term as the liquidator may reasonably
determine in accordance with Section 18-804 of the Act); and     iii)   all
remaining assets of the Company shall be distributed to the Members as follows:

     (A) the Liquidator may sell any or all Company property, including to
Members, and any resulting gain or loss from each sale shall be computed and
allocated to the Capital Accounts of the Members in accordance with the
provisions of Article V;

42



--------------------------------------------------------------------------------



 



     (B) with respect to all Company property that has not been sold, the fair
market value of that property shall be determined and the Capital Accounts of
the Members shall be adjusted to reflect the manner in which the unrealized
income, gain, loss and deduction inherent in property that has not been
reflected in the Capital Accounts previously would be allocated among the
Members if there were a taxable disposition of that property for the fair market
value of that property on the date of distribution; and
     (C) all Company property and all cash in excess of that required to
discharge liabilities or obligations as provided in Section 9.02(a)(ii) shall be
distributed to the Members in accordance with, and to the extent of, the
positive balances in their respective Capital Accounts, as determined after
making all Capital Account adjustments required herein. Distributions pursuant
to this Section 9.02(a)(iii)(C) shall be made by the end of the taxable year of
the Company during which the liquidation of the Company occurs (or, if later,
the 90th Day after the date of the liquidation).

  b)   The distribution of cash or property to a Member in accordance with the
provisions of this Section 9.02 constitutes a complete return to the Member of
its Capital Contributions and a complete distribution to the Member of its
Company Membership Interest and all the Member’s property. To the extent that a
Member returns funds to the Company, it has no claim against any other Member
for those funds.     c)   No dissolution or termination of the Company shall
relieve a Member from any obligation to the extent such obligation has accrued
as of the date of such dissolution or termination. Upon such termination, any
books and records of the Company that there is a reasonable basis for believing
will ever be needed again shall be furnished to the Liquidator, which shall keep
such books and records (subject to review by any Person that was a Member at the
time of dissolution) for a period of at least three years. At such time as the
Liquidator no longer agrees to keep such books and records, it shall offer the
Persons who were Members at the time of dissolution the opportunity to take over
such custody, shall deliver such books and records to such Persons if they elect
to take over such custody and may destroy such books and records if they do not
so elect. Any such custody by such Persons shall be on such terms as they may
agree upon among themselves.

     SECTION 9.03 Deficit Capital Accounts. No Member will be required to pay to
the Company, to any other Member or to any third party any deficit balance that
may exist from time to time in another Member’s Capital Account.
     SECTION 9.04 Certificate of Cancellation. On completion of the winding up
of the Company as provided herein and the Act, the Members (or such other Person
or Persons as the Act may require or permit) shall file a certificate of
cancellation with the Secretary of State of the State of Delaware and take such
other actions as may be necessary to terminate the

43



--------------------------------------------------------------------------------



 



existence of the Company. Upon the filing of such certificate of cancellation,
the existence of the Company shall terminate (and the term of the Company shall
end), except as may be otherwise provided by the Act or other applicable Law.
ARTICLE X.
TAXES
     SECTION 10.01 Tax Returns. The Tax Matters Member shall prepare and timely
file (on behalf of the Company) all federal, state and local tax returns
required to be filed by the Company and provide all Members, upon request,
access to accounting and tax information and schedules as shall be necessary for
the preparation of such Member of its income tax returns and such Member’s tax
information reporting requirements, and provide all Members with a draft of the
return for their review and comment no later than February 15th of the year
following. Each Member shall furnish to the Tax Matters Member all pertinent
information in its possession relating to the Company’s operations that is
necessary to enable the Company’s tax returns to be timely prepared and filed.
The Company shall bear the costs of the preparation and filing of its returns.
     SECTION 10.02 Tax Elections. The Company shall make the following elections
on the appropriate tax returns:

  a)   to adopt as the Company’s fiscal year the calendar year;     b)   to
adopt the accrual method of accounting;     c)   to elect, pursuant to
Section 754 of the Code in accordance with the applicable Treasury Regulations
thereunder, to adjust the basis of the Company’s properties;     d)   to elect
to amortize the organizational expenses of the Company ratably over the period
as permitted by Section 709(b) of the Code; and     e)   any other election the
Management Committee may deem appropriate.

The Company intends to be classified as a partnership for federal income tax
purposes. Neither the Company nor any Member shall make an election for the
Company to be excluded from the application of the provisions of subchapter K of
chapter 1 of subtitle A of the Code or any similar provisions of applicable
state law and no provision of this Agreement shall be construed to sanction or
approve such an election.
     SECTION 10.03 Tax Matters Member.

  a)   The Management Committee shall designate El Paso to serve as the “tax
matters partner” of the Company pursuant to Section 6231(a)(7) of the Code (the
“Tax Matters Member”). The Tax Matters Member shall take such action as may be
necessary to cause to the extent possible each other Member to become a “notice
partner” within the meaning of Section 6223 of the Code. The Tax Matters Member
shall inform each other Member of all significant matters that may come to its
attention in its capacity as Tax Matters Member by giving notice thereof on or
before the fifth Business Day after becoming aware thereof and, within that
time,

44



--------------------------------------------------------------------------------



 



      shall forward to each other Member copies of all significant written
communications it may receive in that capacity.     b)   The Tax Matters Member
shall provide any Member, upon request, access to accounting and tax information
and schedules as shall be necessary for the preparation by such Member of its
income tax returns and such Member’s tax information reporting requirements.    
c)   Any cost or expense incurred by the Tax Matters Member in connection with
its duties, including the preparation for or pursuance of administrative or
judicial proceedings, shall be reimbursed by the Company.     d)   The Tax
Matters Member shall not bind any Member to a settlement agreement without
obtaining the consent of such Member. Any Member that enters into a settlement
agreement with respect to any Company item (as described in Code Section
6231(a)(3)) shall notify the other Members of the settlement agreement and its
terms on or before the 90th Day after the date of the settlement.     e)   No
Member shall file a request pursuant to Code Section 6227 for an administrative
adjustment of Company items for any taxable year without first notifying the
other Members. If the Management Committee consents to the requested adjustment,
the Tax Matters Member shall file the request for the administrative adjustment
on behalf of the Members. If such consent is not obtained on or before the 30th
Day after such notice, or within the period required to timely file the request
for administrative adjustment, if shorter, any Member, including the Tax Matters
Member, may file a request for administrative adjustment on its own behalf. Any
Member intending to file a petition under Code Sections 6226, 6228 or other Code
Section with respect to any item involving the Company shall notify the other
Members of such intention and the nature of the contemplated proceeding. In the
case where the Tax Matters Member is the Member intending to file such petition
on behalf of the Company, such notice shall be given within a reasonable period
of time to allow the other Members to participate in the selection of the forum
in which such petition will be filed.     f)   If any Member intends to file a
notice of inconsistent treatment under Code Section 6222(b), such Member shall
give reasonable notice under the circumstances to the other Members of such
intent and the manner in which the Member’s intended treatment of an item is (or
may be) inconsistent with the treatment of that item by the other Members.

     SECTION 10.04 Amounts Withheld. All amounts required to be withheld
pursuant to federal, state, local, or foreign tax laws shall be treated as
amounts actually distributed to the affected Members for all purposes under this
Agreement. The Management Committee is hereby authorized to withhold from
distributions, or with respect to allocations, to the Members and to pay over to
any federal, state, local, or foreign government any amounts required to be so
withheld pursuant to federal, state, local or foreign law.

45



--------------------------------------------------------------------------------



 



ARTICLE XI. WITHDRAWAL
     SECTION 11.01 No Right of Withdrawal. No Member shall voluntarily Withdraw
from the Company.
     SECTION 11.02 Deemed Withdrawal. A Member is deemed to have Withdrawn from
the Company upon the occurrence of any of the following events:

  a)   there occurs an event that makes it unlawful for the Member to continue
to be a Member;     b)   the Member commences liquidation or winding up; or    
c)   notice from the Management Committee if the Member commits a Default and
the Default has not been cured.

     SECTION 11.03 Effect of Withdrawal. A Member that is deemed to have
Withdrawn under Section 11.02 (a “Withdrawn Member”), must comply with the
following requirements in connection with its Withdrawal:

  a)   The Withdrawn Member ceases to be a Member immediately upon the
occurrence of the applicable Withdrawal event.     b)   The Withdrawn Member
shall not be entitled to receive any distributions from the Company except as
set forth in Section 11.03(e), and it shall not be entitled to exercise any
right of a Member, including any voting or consent rights or to receive any
further information (or access to information) from the Company. The Percentage
Interest of that Member shall not be taken into account in calculating the
Percentage Interests of the Members for any purposes. This Section 11.03(b)
shall also apply to a Breaching Member; but if a Breaching Member cures its
breach during the applicable cure period, then any distributions that were
withheld from that Member shall be paid to it, without interest.     c)   The
Withdrawn Member must pay to the Company all amounts, if any, that it owes to
the Company.     d)   The Withdrawn Member shall remain obligated for all
liabilities it may have under this Agreement or otherwise with respect to the
Company that accrue prior to the Withdrawal.     e)   From the date of the
Withdrawal to the date of the payment, the former Capital Account balance of the
Withdrawn Member shall be recorded as a contingent obligation of the Company,
and not as a Capital Account, until payment is made. The rights of a Withdrawn
Member under this Section 11.03(e) shall (i) be subordinate to the rights of any
other creditor of the Company, (ii) not include any right on the part of the
Withdrawn Member to receive any interest (except as may otherwise be provided in
the evidence of any indebtedness of the Company owed to

46



--------------------------------------------------------------------------------



 



      such Withdrawn Member) or other amounts with respect thereto; (iii) not
require the Company to make any distribution (the Withdrawn Member’s rights
under this Section 11.03(e) being limited to receiving such portion of
distributions as the Management Committee may, in its Sole Discretion, decide to
cause the Company to make); (iv) not require any Member to make a Capital
Contribution or a loan to permit the Company to make a distribution or otherwise
to pay the Withdrawn Member; and (v) be treated as a liability of the Company
for purposes of Section 14.03. Except as set forth in this Section 11.03(e), a
Withdrawn Member shall not be entitled to receive any return of its Capital
Contributions or other payment from the Company in respect of its Membership
Interest.     f)   The Percentage Interest of the Withdrawn Member shall be
allocated among the remaining Members in the proportion that each Member’s
Percentage Interest bears to the total Percentage Interest of all remaining
Members, or in such other proportion as the Members may unanimously agree.    
g)   Any Representative(s) and Alternate Representative(s) of such Member on the
Management Committee shall cease to be a member of the Management Committee
immediately upon the occurrence of the applicable Withdrawal event.

ARTICLE XII. DISPUTE RESOLUTION
     SECTION 12.01 Disputes. This Article XII shall apply to any dispute arising
under or related to this Agreement (whether arising in contract, tort or
otherwise, and whether arising at law or in equity), including (a) any dispute
regarding the construction, interpretation, performance, validity or
enforceability of any provision of this Agreement or whether any Person is in
compliance with, or breach of, any provisions of this Agreement, and (b) the
applicability of this Article XII to a particular dispute. Notwithstanding the
foregoing, this Article XII shall not apply to any matters that, pursuant to the
provisions of this Agreement, are to be resolved by a vote of the Members or a
determination by the Management Committee; provided, however, that (i) any
matter that is expressly stated herein to be determinable by arbitration may be
so determined pursuant to this Article XII and (ii) if a vote, approval,
consent, determination or other decision must, under the terms of this
Agreement, be made (or withheld) in accordance with a standard other than Sole
Discretion (such as a reasonableness standard), then the issue of whether such
standard has been satisfied may be a dispute to which this Article XII applies.
Any dispute to which this Article XII applies is referred to herein as a
“Dispute.” With respect to a particular Dispute, each Member that is a party to
such Dispute is referred to herein as a “Disputing Member.” The provisions of
this Article XII shall be the exclusive method of resolving Disputes.
     SECTION 12.02 Negotiation to Resolve Disputes. If a Dispute arises, any
Disputing Member may initiate the dispute resolution procedure under this
Article XII by notifying the other Disputing Members (a “Dispute Notice”), after
which the Disputing Members shall attempt to resolve such Dispute through the
following procedure:

47



--------------------------------------------------------------------------------



 



  a)   first, within 10 Days after receipt of the Dispute Notice, one
representative selected by each Disputing Member shall meet (whether by phone or
in person) in a good faith attempt to resolve the Dispute;     b)   second, if
the Dispute is still unresolved, then after the 20th Day following the
commencement of the efforts to resolve the matter described in Section 12.02(a)
but in no event later than the 30th Day after receipt of the Dispute Notice, the
chief executive officer (or his designee) of the parent of each Disputing Member
shall meet (whether by phone or in person) in a good faith attempt to resolve
the Dispute; and     c)   third, if the Dispute is still unresolved, then after
the 10th Day following the commencement of the efforts to resolve the matter
described in Section 12.02(b), any Disputing Party may submit the Dispute for
resolution under the Federal Arbitration Act by binding arbitration following
the Commercial Arbitration Rules of the American Arbitration Association (or, if
that Association has ceased to exist, its principal successor) (the “AAA”) then
in effect, including its evidentiary and procedural rules (excluding rules
governing the payment of arbitration, administrative or other fees or expenses
to the Arbitrator(s) or the AAA), to the extent that such rules do not conflict
with the terms of this Agreement, by notifying the other Disputing Members (an
“Arbitration Notice”) within the applicable limitation period provided by law.

     SECTION 12.03 Selection of Arbitrator.

  a)   For any case in which any claim, or combination of claims, is less than
or equal to $1,000,000, the arbitration shall be heard by a sole Arbitrator. Any
case in which any claim, or combination of claims, exceeds $1,000,000 will be
subject to the AAA’s Large, Complex Case Procedures and decided by the majority
of a panel of three neutral Arbitrators. The Arbitrator(s) shall be selected in
accordance with this Section 12.03.     b)   For arbitrations conducted by a
single Arbitrator, the Disputing Member that submits a Dispute to arbitration
shall designate a proposed neutral sole Arbitrator in its Arbitration Notice. If
any other Disputing Member objects to a proposed sole Arbitrator, it may, on or
before the tenth Day following delivery of the Arbitration Notice, notify all of
the other Disputing Members of its objection. All of the Disputing Members shall
attempt to agree upon a mutually acceptable sole Arbitrator. If they have not
done so, then after the 20th Day following delivery of the notice described in
the immediately preceding sentence, any Disputing Member may request the AAA to
designate the sole Arbitrator. For arbitrations conducted by a panel of three
Arbitrators, the Disputing Member initiating arbitration shall nominate one
Arbitrator at the time it initiates arbitration. The other Disputing Member(s)
shall collectively nominate one Arbitrator on or before the 10th Day after
receiving the Arbitration Notice. The two Arbitrators shall appoint a third,
neutral Arbitrator. All Arbitrators shall be competent and experienced in
matters involving the interstate natural gas transportation business in the
United States, with

48



--------------------------------------------------------------------------------



 



      at least 10 years of legal, engineering, or business experience in the gas
transportation industry, and shall be impartial and independent of the Members
(and the other Arbitrators, in the case of arbitrations conducted by a panel of
three arbitrators, except for prior arbitrations). Each Disputing Member shall
pay for the expenses incurred by the Arbitrator it appoints, if applicable, and
the costs of the sole Arbitrator or the third Arbitrator shall be divided
equally among the Disputing Members. If any Arbitrator so chosen shall die,
resign or otherwise fail or becomes unable to serve as Arbitrator, a replacement
Arbitrator shall be chosen in accordance with this Section 12.03.

     SECTION 12.04 Conduct of Arbitration. The Arbitrator(s) shall expeditiously
(and, if possible, on or before the 90th Day after the Arbitrator(s)’s
selection) hear and decide all matters concerning the Dispute. Any arbitration
hearing shall be held in Houston, Texas or such other location as the Disputing
Members may mutually agree. Except as expressly provided to the contrary in this
Agreement, the Arbitrator(s) shall have the power (a) to gather such materials,
information, testimony and evidence as it deems relevant to the dispute before
it (and each Member will provide such materials, information, testimony and
evidence requested by the Arbitrator(s), except to the extent any information so
requested is proprietary, subject to a third-party confidentiality restriction
or to an attorney-client or other privilege) and (b) to grant injunctive relief
and enforce specific performance. If they deem necessary, the Arbitrator(s) may
propose to the Disputing Members that one or more other experts be retained to
assist it in resolving the Dispute. The retention of such other experts shall
require the unanimous consent of the Disputing Members, which shall not be
unreasonably withheld. Each Disputing Member, the Arbitrator(s) and any proposed
expert shall disclose to the other Disputing Members any business, personal or
other relationship or affiliation that may exist or may have existed between the
Disputing Member (or the Arbitrator(s)) and the proposed expert; and any
Disputing Member may disapprove of the proposed expert on the basis of that
relationship or affiliation. The decision of the Arbitrator(s) (which shall be
rendered in writing) shall be final, nonappealable and binding upon the
Disputing Members and may be enforced in any court of competent jurisdiction;
provided, however, that the Members agree that the Arbitrator(s) and any court
enforcing the award of the Arbitrator(s) shall not have the right or authority
to award punitive, special, consequential, indirect, exemplary or similar
damages to any Disputing Member. The responsibility for paying the costs and
expenses of the arbitration, including compensation to any experts retained by
the Arbitrator(s), shall be divided equally among the Disputing Members. Each
Disputing Member shall be responsible for the fees and expenses of its
respective counsel, consultants and witnesses, unless the Arbitrator(s)
determines that compelling reasons exist for allocating all or a portion of
those costs and expenses to one or more other Disputing Members.
ARTICLE XIII.
INDEMNIFICATION
     SECTION 13.01 General. Except to the extent expressly prohibited by the
Act, the Company shall indemnify each Person made or threatened to be made a
party to any action or proceeding, whether civil or criminal, by reason of the
fact that such Person or such Person’s testator or intestate administrator is or
was a member, Independent Member, any of their respective Affiliates or
attorneys, or an Officer of the Company, against judgments, fines (including
excise taxes assessed on a Person with respect to an employee benefit plan),
penalties,

49



--------------------------------------------------------------------------------



 



amounts paid in settlement and reasonable expenses, including reasonable
attorneys’ fees, actually and necessarily incurred in connection with such
action or proceeding, or any appeal therefrom; provided that no such
indemnification shall be made if a judgment or other final adjudication adverse
to such Person establishes that his conduct constituted bad faith, fraud, gross
negligence or willful misconduct constituted; and provided, further, that no
such indemnification shall be required in connection with any settlement or
other non-adjudicated disposition of any threatened or pending action or
proceeding unless the Company has given its prior consent to such settlement or
such other disposition, which consent shall not be unreasonably withheld.
     SECTION 13.02 Reimbursement. The Company shall advance or promptly
reimburse, upon request, any Person entitled to indemnification hereunder for
all expenses, including reasonable attorneys’ fees, reasonably incurred in
defending any action or proceeding in advance of the final disposition thereof
upon receipt of an undertaking by or on behalf of such Person (in form and
substance satisfactory to the Company) to repay such amount if such Person is
ultimately found not to be entitled to indemnification or, where indemnification
is granted, to the extent the expenses so advanced or reimbursed exceed the
amount to which such Person is entitled; provided that such Person shall
cooperate in good faith with any request by the Company that common counsel be
utilized by the parties to an action or proceeding who are similarly situated
unless to do so would be inappropriate due to actual or potential conflicts of
interest between or among such parties; and provided, further, that the Company
shall only advance attorneys’ fees in respect of legal counsel approved by the
Company, such approval not to be unreasonably withheld.
     SECTION 13.03 Availability. The right to indemnification and advancement of
expenses under this provision is intended to be retroactive and shall be
available with respect to any action or proceeding which relates to events prior
to the effective date of this provision.
     SECTION 13.04 Indemnification Agreement. The Company is authorized to enter
into agreements with any of its members, officers, or members of the Management
Committee extending rights to indemnification and advancement of expenses to
such Person to the fullest extent permitted by applicable law, but the failure
to enter into any such agreement shall not affect or limit the rights of such
Person pursuant to this provision.
     SECTION 13.05 Enforceability. In case any provision in this Article XIII
shall be determined at any time to be unenforceable in any respect, the other
provisions shall not in any way be affected or impaired thereby, and the
affected provisions shall be given the fullest possible enforcement in the
circumstances, it being the intention of the Company to provide indemnification
and advancement of expenses to its members and officers, acting in such
capacities, to the fullest extent permitted by law.
     SECTION 13.06 No Amendments. No amendment or repeal of this provision shall
apply to or have any effect on the indemnification of, or advancement of
expenses to, the Members, Independent Member, Management Committee or any
officer of the Company for, or with respect to, acts or omissions of such Person
or officer occurring prior to such amendment or repeal.

50



--------------------------------------------------------------------------------



 



     SECTION 13.07 Not Exclusive. The foregoing shall not be exclusive of any
other rights to which the Members, Independent Member, Management Committee or
any officer may be entitled as a matter of law and shall not affect any rights
to indemnification to which Company personnel other than the Management
Committee or officers may be entitled by contract or otherwise.
ARTICLE XIV.
MISCELLANEOUS
     SECTION 14.01 Amendments and Consents. Unless otherwise provided herein
(including, without limitation Section 7.03), this Agreement may be modified or
amended only by a written instrument executed by such Member or Members holding
a Majority Interest. Notwithstanding any provision in this Agreement to the
contrary, other than Section 4.03(c), the consent of the Independent Member is
required for any amendment to Sections 4.03 or any amendment to this
Section 14.01 or any other provision to the extent such amendment requires the
consent of the Independent Member as required therein.
     SECTION 14.02 Notices. Except as expressly set forth to the contrary in
this Agreement, all notices, requests or consents provided for or permitted to
be given under this Agreement must be in writing and must be delivered to the
recipient in person, by courier, mail, facsimile, email or other electronic
transmission. A notice, request or consent given under this Agreement is
effective on receipt by the Member or other Person to receive it; provided,
however, that a facsimile or other electronic transmission that is transmitted
after the normal business hours of the recipient shall be deemed effective on
the next Business Day. All notices, requests and consents to be sent to a Member
must be sent to or made at the addresses given for that Member on Annex I or in
the instrument described in Section 8.02, or such other address as that Member
may specify by notice to the other Members. Any notice, request or consent to
the Company must be given to all of the Members. Whenever any notice is required
to be given by Law, the Certificate or this Agreement, a written waiver thereof,
signed by the Person entitled to notice, whether before or after the time stated
therein, shall be deemed equivalent to the giving of such notice. A copy of any
notice delivered to the Independent Member shall also be delivered to the Agent
at the address set forth in the Credit Agreement. Any notice given to the
Independent Member shall not be effective unless also given to the Agent.
     SECTION 14.03 Offset. Whenever the Company is to pay any sum to any Member,
any amounts that Member owes the Company may be deducted from that sum before
payment.
     SECTION 14.04 Effect of Waiver or Consent. Except as otherwise provided in
this Agreement, a waiver or consent, express or implied, to or of any breach or
default by any Member in the performance by that Member of its obligations with
respect to the Company is not a consent or waiver to or of any other breach or
default in the performance by that Member of the same or any other obligations
of that Member with respect to the Company. Except as otherwise provided in this
Agreement, failure on the part of a Member to complain of any act of any Member
or to declare any Member in default with respect to the Company, irrespective of

51



--------------------------------------------------------------------------------



 



how long that failure continues, does not constitute a waiver by that Member of
its rights with respect to that default until the applicable
statute-of-limitations period has run.
     SECTION 14.05 Binding Effect. Subject to the restrictions on Dispositions
set forth in this Agreement, this Agreement is binding on and shall inure to the
benefit of the Members and their respective successors and permitted assigns.
     SECTION 14.06 Benefits of Agreement. None of the provisions of this
Agreement shall be for the benefit of or enforceable by any creditor of the
Company or any Member.
     SECTION 14.07 Integration. This Agreement constitutes the entire agreement
pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements in connection therewith. No covenant, representation
or condition not expressed in this Agreement shall affect, or be effective to
interpret, change or restrict, the express provisions of this Agreement.
     SECTION 14.08 Headings. The titles of Articles and Sections of this
Agreement are for convenience only and shall not be interpreted to limit or
amplify the provisions of this Agreement.
     SECTION 14.09 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one and the same instrument, which may be
sufficiently evidenced by one counterpart.
     SECTION 14.10 Governing Law; Severability. THIS AGREEMENT IS GOVERNED BY
AND SHALL BE CONSTRUED IN ACCORDANCE WITH THE NGA AND THE RULES AND REGULATIONS
OF THE FERC (TO THE EXTENT APPLICABLE) AND THE LAW OF THE STATE OF DELAWARE,
EXCLUDING ANY CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE
OR THE CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION;
PROVIDED, HOWEVER, THAT, NOTWITHSTANDING THE FOREGOING, ANY MATTERS RELATING TO
THE INTERNAL AFFAIRS OF THE COMPANY (INCLUDING THE FORMATION, MANAGEMENT AND
TERMINATION OF THE COMPANY) SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE. WITHOUT LIMITING THE PROVISIONS OF ARTICLE XII AND SUBJECT TO THE
TERMS OF SECTION 12.04 REGARDING THE ENFORCEMENT OF ANY ARBITRATOR(S)’ DECISION
IN ANY COURT OF COMPETENT JURISDICTION, A PARTNER MAY BRING AN ACTION ARISING
UNDER OR RELATING TO THIS AGREEMENT, IF AT ALL, ONLY IN COURTS OF THE STATE OF
DELAWARE OR (IF IT HAS JURISDICTION) THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF DELAWARE. In the event of a direct conflict between the provisions
of this Agreement and any mandatory, non-waivable provision of the Act such
provision of the Act shall control. If any provision of the Act provides that it
may be varied or superseded in a limited liability company agreement (or
otherwise by agreement of the members of a limited liability company), that
provision shall be deemed superseded and waived in its entirety if this
Agreement contains a provision addressing the same issue or subject matter. If
any provision of this Agreement or the application thereof to

52



--------------------------------------------------------------------------------



 



any Member or circumstance is held invalid or unenforceable to any extent,
(a) the remainder of this Agreement and the application of that provision to
other Members or circumstances is not affected thereby, and (b) the Members
shall negotiate in good faith to replace that provision with a new provision
that is valid and enforceable and that puts the Members in substantially the
same economic, business and legal position as they would have been in if the
original provision had been valid and enforceable.
[Remainder of page intentionally left blank; signature follows.]

53



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed by the Members
and the Independent Member, effective as of the date first set forth above.

            Members:

EL PASO CORPORATION
      By:   /s/ D. Mark Leland         D. Mark Leland        Executive Vice
President        EL PASO PIPELINE PARTNERS
OPERATING COMPANY, L.L.C.
      By:   /s/ John J. Hopper         John J. Hopper        Vice President and
Treasurer        Independent Member:
      By:   /s/ Edward J. Crenshaw         Edward J. Crenshaw             

[SIGNATURE PAGE TO SECOND A&R LLC AGREEMENT OF EPC SPV]

 



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF LLC INTEREST CERTIFICATE
[See attached.]

 



--------------------------------------------------------------------------------



 



Exhibit A
FORM OF
LLC INTEREST CERTIFICATE
El PASO ELBA EXPRESS COMPANY, L.L.C.,
a Delaware limited liability company
[                ], 2010
No.                     
     THIS CERTIFIES THAT (a) [                    ] (the “Member”) is the owner
of [          ]Units of El Paso Elba Express Company, L.L.C., a Delaware limited
liability company (the “Company”) and (b) the Member is entitled to all the
rights and privileges and subject to all the obligations, restrictions, and
limitations of a Member of the Company in accordance with the provisions of the
Second Amended and Restated Limited Liability Company Agreement of the Company,
dated as of March [     ], 2010, as amended from time to time (the “Agreement”).
TO THE FULLEST EXTENT PERMITTED BY LAW, MEMBER’S LIMITED LIABILITY COMPANY
INTEREST (THE “INTEREST”) IN THE COMPANY IS NOT TRANSFERABLE EXCEPT AS PROVIDED
IN THE AGREEMENT, AND IS OTHERWISE SUBJECT TO THE TERMS AND CONDITIONS OF THE
AGREEMENT AND THE RESTRICTIONS ON TRANSFER SET FORTH IN THE AGREEMENT, INCLUDING
THOSE IN SECTION 8.01 THEREOF. Capitalized terms used and not otherwise defined
herein shall have the respective meanings ascribed thereto in the Agreement.
     The Interest shall constitute “securities” within the meaning of, and
governed by, (i) Article 8 of the Uniform Commercial Code (including
Section 8-102(a)(15) thereof) as in effect from time to time in the State of
Delaware and in the State of New York and (ii) Article 8 of the Uniform
Commercial Code of any other applicable jurisdiction that now or hereafter
substantially includes the 1994 revisions to Article 8 thereof as adopted by the
American Law Institute and the National Conference of Commissioners on Uniform
State Laws and approved by the American Bar Association on February 14, 1995.
     This Interest Certificate shall be governed by the laws of the State of
Delaware (without reference to conflicts of laws).
[Remainder of page intentionally left blank; signature page follows.]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Interest Certificate to be
signed by a duly authorized officer and the issuance recorded in its limited
liability company books as of the date first set forth above.

            EL PASO ELBA EXPRESS COMPANY, L.L.C.
      By:           Name:           Title:        

THE INTEREST REPRESENTED BY THIS INTEREST CERTIFICATE HAS NOT BEEN REGISTERED OR
QUALIFIED PURSUANT TO THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES
LAWS OF ANY STATE AND MAY BE OFFERED AND SOLD ONLY IF SO REGISTERED AND
QUALIFIED OR IF AN EXEMPTION FROM SUCH REGISTRATION AND QUALIFICATION EXISTS.

4



--------------------------------------------------------------------------------



 



ANNEX I

                                                  Number of                    
        Representatives and       Identity of Member Identity          
Percentage   Alternate   Identity of   Alternate and Address   Number of Units  
Interest   Representatives   Representatives   Representatives
El Paso Corporation
    49       49 %   1 Representatives   Daniel B. Martin    
1001 Louisiana
                  and up to 1        
Houston, Texas
77002
                  Alternate        
Attention: ___
                           
 
                           
El Paso Pipeline
    51       51 %   3 Representatives   James C. Yardley    
Partners Operating
                  and up to   Norman G. Holmes    
Company, L.L.C.
                  3 Alternates   Michael J. Varagona    
El Paso Building
                           
1001 Louisiana
                           
Houston, Texas
77002
                           
Attention: ___
                           

 